Case 19-00124-amc            Doc 54    Filed 03/24/20 Entered 03/24/20 14:32:19          Desc Main
                                      Document      Page 1 of 42



                            UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

IN RE                                          :      Chapter 7

ADENEKAN OLA-OLUWA
ADESANYA & AFOLUSO
ADERONKE ADESANYA,
                                                      Bankruptcy No. 18-17260-AMC
                           DEBTORS


NOVARTIS PHARMACEUTICALS
CORR,

                           PLAINTIFF
                                                      Adv. Free. No.   19—00124—AMC
                V.

ADENEKAN OLA-OLUWA
ADESANYA & AF OLUSO
ADERONKE ADESANYA,

                           DEFENDANTS


         Ashely M. Chan, United States Bankruptcy Judge

                                              OPINION

   I.        INTRODUCTION

         In June 2017, the plaintiff, Novartis Pharmaceuticals Corp. (“Novartis”), obtained a

prepetition judgment (“Judgment”) in the United States District Court for the District of New

Jersey   (“District Court”) against the debtors, Afoluso Adesanya (“Afoluso”), who was a former

employee    of Novartis,   and her husband, Adenekan Adesanya (“Adenekan,” collectively with

Afoluso, “Debtors”), for fraud in connection with an employment application and resume

submitted to Novartis by Afoluso; breach    of contract in connection with a relocation agreement

between Afoluso and Novartis (“Relocation Agreement”); Afoluso’s breach       of contract in
Case 19-00124-amc                  Doc 54      Filed 03/24/20 Entered 03/24/20 14:32:19                     Desc Main
                                              Document      Page 2 of 42



    connection with Novartis’s annual employee incentive program; Afoluso’s breach                      of the duty of

    loyalty to Novartis inherent in her employment contract         as   well   as   Novartis’s Conﬂict of Interest

    Policy; sanctions issued against Afoluso for discovery misconduct and pursuing baseless claims

    against Novartis; and sanctions issued against Adenekan for discovery misconduct.I

             In this adversary proceeding, Novartis seeks to have the Judgment declared

    nondischargeable pursuant to        §   523(a)(2)(A). Accordingly, Novartis has moved for summary

judgment on the basis that the District Court ﬁndings in support of the Judgment,                   as   well   as


    certain admissions by the Debtors, establish that there is no genuine dispute that the Judgment is

    nondischargeable pursuant to        §   523(a)(2)(A). The Debtors, who are pro 36, have responded with

their own cross motion for summary judgment.

             For reasons more fully described below, the Court will grant Novartis’s summary

judgment motion in part and deny it in part, and will similarly grant the Debtors” cross motion

for summary judgment in part and deny it in part, ﬁnding that: (1) there is no genuine dispute

that    §   523(a)(2)(A),   as a   matter   of law, would not render nondischargeable        the portions   of the

Judgment attributable to fraud on Afoluso’s job application and the sanctions award against

Adenekan; (2) a genuine dispute              of material fact remains regarding Afoluso’s       state   of mind in

breaching the Relocation Agreement and Novartis’s reliance on her representations made in

connection with that agreement; (3) a genuine dispute             of material fact remains regarding

Afoluso’s state of mind in breaching Novartis’s annual employee incentive program and the duty

of loyalty and Conﬂict of Interest Policy;           and (4) the Court cannot make a nondischargeability

determination with respect to sanctions against Afoluso until it determines which portions of the

underlying Judgment are nondischargeable,              if any.

1
  Since this case involves discussion of a wife and husband with the same last name, the Court uses their ﬁrst names
for ease of reference, intending neither disrespect nor any indication of familiarity.

                                                           2
Case 19-00124-amc                Doc 54     Filed 03/24/20 Entered 03/24/20 14:32:19                  Desc Main
                                           Document      Page 3 of 42



          The Court’s conclusion does not impact Novartis’s ability to attempt to amend its

complaint pursuant to Fed. R. Civ. P.          15   (“Rule 15”), applicable to bankruptcy proceedings

through Fed. R. Bankr. P. 7015, to include any other counts that it may consider applicable, such

as §   523(a)(2)(B) in connection with the portion of the Judgment attributable to fraud on

Afoluso’s job application, and        §   523(a)(6) in connection with the portion of the Judgment

attributable to the sanctions award against Adenekan.

    II.       FACTUAL BACKGROUND

          On September 19, 2013, after being tenninated from her employment with Novartis,

Afoluso iﬁitiated an action in the District Court against Novartis alleging claims for

discrimination and retaliation under state and federal law (“District Court Action”). Op. 5-6,

Aug. 15, 2016 (“Aug 2016 Op.”); Debtors’ Resp. to Nov. St. Uncontested Mat. Facts                    1]   5.


          On May 27, 2015, Novartis ﬁled several counterclaims against Afoluso, including fraud

on Afoluso’s employment application and resume (“Count 1”), fraud in connection with the

Relocation Agreement entered into between Novartis and Afoluso (“Count II”), breach of the

Relocation Agreement (“Count 111”), breach of Novartis’s Annual Incentive Program (“AIP”)

(“Count IV”), breach of the duty of good faith and fair dealing (“Count V”), and breach of the

duty   of loyalty and Novartis’s Conﬂict of Interest Policy (“Conﬂicts Policy”) (“Count VIII”)

(collectively, “Counterclaims”).2 Aug. 2016 Op. 6; Compl. Ex. A; Debtors’ Resp. to Nov. St.

Uncontested Mat. Facts      11
                                 6.

          After a discovery period which the District Court described          as   “contentious” and “marked

by delay,” Novartis ﬁled an omnibus motion for sanctions and summary judgment, seeking, in

relevant part, judgment in favor      of Novartis on the Counterclaims; dismissal of Afoluso’s claims


2
  Novartis had also brought counterclaims for unjust enrichment (“Count VI”) and misappropriation of conﬁdential
proprietary information (“Count VII”), which are not relevant to this proceeding. Aug. 2016 Op. 6; Compl. Ex, A.

                                                          3
Case 19-00124-amc               Doc 54    Filed 03/24/20 Entered 03/24/20 14:32:19                           Desc Main
                                         Document      Page 4 of 42



    as a sanction   for discovery obstruction, deceit, fraud, and the pursuit of baseless litigation; and

    sanctions against Adenekan on account      of his discovery misconduct. Aug.           2016 Op. 1, 6, 9, 13.

                                                                                                  ‘as
    Afoluso ﬁled an opposition, which contained an opposition brief from Adenekan,                      well   as her


    own cross motion for summary judgment on the Counterclaims. Id. at             1, 9.


             In an opinion issued on August 15, 2016 (“First District Court Opinion”), the District

Court, in relevant part, granted Novartis’s summary judgment motion in connection with Counts

I,   111,3   IV, V, and VIII; sanctioned Afoluso by dismissing her claims; and sanctioned Adenekan.

Id. at 2.

             In the First District Court Opinion, the District Court found that on March 3, 2010,

Novartis hired Afoluso as‘a Brand Safety Leader in its Oncology Business Unit when Afoluso

signed Novartis’s employment offer and that, unbeknownst to Novartis, Afoluso had                        ’




misrepresented her employment history on her job application, inﬂating prior salaries, creating

“phony” supervisors, and concealing that         she had been    involuntarily terminated from          a    prior

position. Id. at 2, 20. The District Court ﬁlrther found that Novartis had relied on these

representations in deciding to hire Afoluso and in determining her compensation. Id. at 2.

             According to the District Court’s ﬁndings, Afoluso’s employment was predicated on her

relocating from her home in Pennsylvania to          a   location closer to Novartis’s ofﬁces in New

Jersey. Id. at 4. To help facilitate her move, Novartis gave Afoluso approximately $26,000 in

relocation funds after Afoluso executed a Relocation Agreement with Novartis on March 3,

2010. Id. at 4, 20. However, as the District Court noted, she never relocated and, in fact, worked




3
 Because the District Court found that “Counts Two and Three share the same core essential facts,” the District
Court deemed “Count Two to be part of Count Three” and, accordingly, dismissed as moot Novartis’s motion for
summary judgment and Afoluso’s cross motion for summary judgment as to Count Two. Aug. 2016 Op. 19 n.18.

                                                         4
Case 19-00124-amc           Doc 54     Filed 03/24/20 Entered 03/24/20 14:32:19          Desc Main
                                      Document      Page 5 of 42



almost exclusively from her home in Pennsylvania for the entirety   of her tenure at Novartis. Id.

at 4, 20.

        As further noted by the District Court, Novartis’s employee agreement (“Employee

Agreement”) and Conﬂicts Policy “precluded Plaintiff from holding outside employment during

her tenure with Novartis that would interfere with her obligations to the company.” Id. at 3. Also

pursuant to the Employee Agreement, Afoluso “agreéd to ‘devote [her] best efforts and full

business loyalty to [her] employment with Novartis’ and not to hold ‘other employment or

engage in any other business which may adversely affect [her] ability to perform [her] job

responsibilities at Novartis.’” Id.

        Furthermore, the District Court explained that the Conﬂicts Policy prohibited

        employees from: 1) holding a “second job with or provid[ing] any services to a
        competitor of’ Novartis; 2) owning directly or indirectly ‘any interest in any Company
        which competes, or does business, With’ Novaﬁis; and 3) ‘engag[ing] in outside
        employment or other activity which encroaches on time or attention that should be
        devoted to [Novartis’s] affairs, otherwise detracts from your ability to perform your
        responsibilities’ or deprives Novartis of “your full loyalty.’ Id.

        Finally, the District Court noted that the AIP made bonuses available to Novartis

employees subject to compliance with Novartis’s rules and policies. Id.

        Notably, the District Court determined that, unbeknownst to Novartis, from the very start

of her employment and throughout her tenure with Novartis, Afoluso    and her husband jointly

owned Global Drug Safety and Surveillance, Inc. a/k/a LaRon Pharma Inc. (“LaRon”), a sub-S

corporation engaged in licensing, developing, and marketing prescription drugs of other

pharmaceutical companies for four therapeutic groups, including oncology. Id. By Virtue of her

50% ownership interest in this specialty pharmaceutical company, the District Court concluded

that Afoluso had been in Violation of the Employee Agreement, Conﬂicts Policy, and AIP from

the outset   of her employment through her termination. Id.
Case 19-00124-amc         Doc 54       Filed 03/24/20 Entered 03/24/20 14:32:19                Desc Main
                                      Document      Page 6 of 42



        Additionally, according to the District Court, in August 2011, unbeknownst to Novartis,

Afoluso obtained a position   as a   drug safety consultant with Biomedical Consulting

International, Inc. (“Biomedical”). Id. at 4. While working for Biomedical, she provided drug

safety services to Auxilium Pharmaceuticals (“Auxilium”). Id. Through her work with Auxilium,

Afoluso provided drug safety services to direct competitors of Novartis. Id. The District Court

noted that between 2011 and 2012, Afoluso received $59,189.00 on account            of her work for

Biomedical and Auxilium. Id.

       Similarly, the District Court found .that in January 2012, unbeknownst to Novartis,

Afoluso, using the alias Ron Nuga, M.D., began providing drug safety services to Astellas

Pharma Global Development, Inc. (“Astellas”). Id. In fact, according to the District Court,

between January 2012 and February 2013, Afoluso worked approximately forty hours per week

for Astellas and earned approximately $500,000. Id. The District Court noted that while Afoluso

was billing hundreds   of hours for her other consulting jobs, her performance reviews reﬂected

that her limited time in Novartis’s ofﬁces was negatively impacting her team.        1d. at 4—5.   As a

result, Novartis’s human resources business partner instructed Afoluso that she would have to

come into the ofﬁce more frequently. Id. at 5. When she largely failed to do so, Afoluso was

warned in March 2013 that her absences were unacceptable. Id. Six months later, Afoluso was

terminated. Id. The District Court explained that the reason given for her termination was

“performance based, predominantly driven about not coming into the ofﬁce three days a week,

which impacted her interactions and collaboration with her close functional team members.” Id.

During her tenure at Novartis, Afoluso earned     a   total   of $1,205,720 in cash compensation,

including $210,403 in bonuses under the AIP. Id. at 5-6.
Case 19-00124-amc         Doc 54      Filed 03/24/20 Entered 03/24/20 14:32:19                 Desc Main
                                     Document      Page 7 of 42



        In connection with Count I for fraud related to Afoluso’s employment application and

resume, the District Court concluded that, when applying for a position with Novartis, Afoluso

made misrepresentations on her application and resume regarding her last job, her supervisor,

and prior salaries; she must have known that she was misstating material aspects      of her

employment history since she knows her own employment history; she intended Novartis would

rely on her misrepresentations in determining whether to hire her; and because she was required

to certify the application was correct and acknowledge that falsiﬁcation would be a ground for

immediate dismissal, it was reasonable for Novartis to rely on the accuracy     of the information

provided by Afoluso. Id. at 19. In fact, the District Court found that Novartis did rely on her

misrepresentations in her employment application and resume to determine Whether to hire her

and What compensation to offer. Id.   It further found that Afoluso’s misrepresentations damaged

Novartis by causing it to hire a candidate it otherwise would not have hired and pay her more

than her experience warranted. Id.

        Therefore, the District Court concluded that the foregoing ﬁndings satisﬁed all the

elements for New Jersey common law fraud, which requires “(1) a material misrepresentation           of

presently existing or past fact; (2) knowledge or belief by the defendant   of its falsity; (3) an

intention that the other person rely on it; (4) reasonable reliance thereon by the other person; and

(5) resulting damages.” Id.

        In connection with Count 111 for breach of the Relocation Agreement, the District Court

concluded that Afoluso had represented to Novartis that she intended to relocate, accepted

approximately $26,000 in relocation funds, and never relocated. Id. at 20. Novartis lost the

$26,000 it gave Afoluso to move and never received the beneﬁt     of having her move closer to the

ofﬁce. Id.
Case 19-00124-amc          Doc 54     Filed 03/24/20 Entered 03/24/20 14:32:19             Desc Main
                                     Document      Page 8 of 42



        In connection with Count IV for breach of the AIP, the District Court concluded that

Novartis and Afoluso entered into an employment contract on March 3, 2010 when she signed

Novartis’s employment offer; that the terms of her employment were governed by Novaﬂis’s

Code   of Conduct, Conﬂicts Policy,   and the AIP; and that the bonuses she received through the

AIP were conditioned upon her compliance with Novartis’s policies, including the Conﬂicts

Policy. Id. Additionally, the District Court found that by accepting employment with

Biomedical/Auxilium and Astellas, Afoluso violated the Conﬂicts Policy and breached her

obligations under the AIP, requiring her to return funds paid pursuant to that program. Id. at 20-

21.


        In connection with Count V for breach of the duty of good faith and fair dealing, the

District Court found that by seeking out additional competing employment during her tenure

With Novartis and failing to disclose her additional employment, Afoluso violated her duty of

good faith and to deal fairly with Novartis, especially by failing to devote her full efforts and

time to her duties at Novartis. Id. at 22.

        In connection with Count VIII for breach of the duty of loyalty and Conﬂicts Policy, the

District Court concluded that Afoluso had violated her common law duty of loyalty and the

Conﬂicts Policy by soliciting and accepting consulting positions with Novartis competitors and

by billing hundreds   of hours to them without disclosure to Novartis, resulting in her

impermissibly competing with her employer. Id. at 23. Ultimately, the District Court determined

that Novartis was harmed because it had paid Afoluso for a full-time position while she

“siphoned   off time she owed Novartis to other activities.   As such, Defendant lost the money it

paid her for time she did not commit to the company.” Id.
Case 19-00124-amc           Doc 54     Filed 03/24/20 Entered 03/24/20 14:32:19                Desc Main
                                      Document      Page 9 of 42



        In ruling on Novartis’s motions for sanctions, the First District Court Opinicm also made

certain ﬁndings regarding Afoluso’s and Adenekan’s conduct during the District Court Action.

Id. at 6-8. Speciﬁcally, with regard to Afoluso, the District Court found that

                 [p]laintiff provided false and misleading written responses to discovery requests
                 and deposition testimony, such as: 1) claiming that her ‘sole compensation and
                 income during her employment with Defendant came from Defendantg’ 2)
                 denying that she worked for other entities While working for Novartis; and 3)
                 claiming that her interest in LaRon ended in 2009. Id. at 6-7 (citations omitted).

In granting Novartis’s motion for sanctions against Afoluso, the District Court invoked its

inherent power to sanction litigation abuses such as fraud practiced upon it which sets in motion

an unconscionable scheme interfering      with the court’s ability to impartially adjudicate a matter.

Id. at 9. The District Court also invoked Fed. R. Civ. P. 37/41 for additional authority permitting

the dismissal   of claims for failure to cooperate in discovery or comply with discovery orders. Id.

at 10. In justifying its decision to dismiss Afoluso’s discrimination and retaliation claims, the

District Court found:

                 Plaintiff’s suit is extraordinary in that it is predicated on a willful, determined
                 effort by Plaintiff to deceive Defendant and this Court. Plaintiff misstated her
                 employment history, outside consulting, sources of income, business interests and
                 even her name when it suited her purpose. This Court also ﬁnds that Plaintiff s
                 conduct was willful and in bad faith. Her deposition testimony and written
                 responses to discovery requests were false. .This is not a case of forgetfulness or
                                                               .


                 confusion. This is perjury. There, is a clear connection between Plaintiff’s
                 obfuscation and the matters in controversy in this case — namely Plaintiffs
                 contractual obligations to Defendant and the basis for her termination. Id. at 13—
                 14.

       Ultimately, the District Court determined that “[g]iven the brazen manner in which

Plaintiff attempted to mislead defense counsel and manipulate the judicial process, this Court

does not believe that a lesser sanction [than dismissal   of her claims] will   deter Plaintiff from

future improper conduct.” Id. at 14.
Case 19-00124-amc            Doc 54    Filed 03/24/20 Entered 03/24/20 14:32:19                     Desc Main
                                      Document     Page 10 of 42



        With regard to Adenekan, the District Court noted that during discovery, Adenekan

refused to provide documents demanded by subpoena, forcing Novartis to ﬁle a motion to

compel, which the District Court granted. Id. at 7. Subsequently, Adenekan ignored three orders

issued by the District Court directing him to provide the requested documents. Id. at 7, 15-16.

Furthermore, at his deposition, Adenekan gave false testimony. Id. at 8, 16. In light            of the

foregoing, the District Court found that sanctions against Adenekan were warranted. Id. at 16.

        Subsequently, Novartis ﬁled an application for an award            of damages for the

Counterclaims as well as for an award         of reasonable attorneys’   fees and costs incurred in

connection with dismissal     of Afoluso’s claims and Adenekan’s discovery misconduct

(“Application”). Op.    1, June 5,   2017 (“June 2017 Op.”). The Debtors ﬁled an opposition in

response. Id.

        On June 5, 2017, the District Court issued an opinion granting the Application with

reductions (“Second District Court Opinion,” collectively with First District Court Opinion,

“District Court Opinions”). Id. at     1.   After conducting   a comprehensive    review of the

reasonableness    of the requested attorneys’     fees and costs, the   District Court determined that a

total award of $480,754.22 on account of services performed in connection with the dismissal of

Afoluso’s claims and tha motion for sanctions against Adenekan was reasonable. Id. at 3, 7, 17,

26. In making this determination, the District Court noted, in relavant part, that with respedt to

Afoluso, Novartis should be compensated for fees and costs incurred             as a   result of Afoluso’s

obfuscation   of discovery   and her “dogged pursuit       of baseless claims   and fraud [which] led to the

dismissal   of the complaint.” Id.   at 8, 11. With respect to Adenekan, the District Court noted

“[t]his Opinion focusas on the fees and costs incurred in relation to Mr. Adesanya’s false

testimony and his failure to comply with Defendant’s document demands.” Id. at                8. The   District



                                                      10
Case 19-00124-amc           Doc 54    Filed 03/24/20 Entered 03/24/20 14:32:19                 Desc Main
                                     Document     Page 11 of 42



Court allocated $457,040.22    of the attorneys’   fee award against Afoluso and $23,714     of the

attorneys” fee award against Adenekan     “for the   fees and costs incurred regarding the dismissal   of

Plaintiff‘s claims and sanctions against Mr. Adesanya.” Id. at     17, 26.

        In determining damages for Count I, the District Court awarded $65 8,788.96 to

compensate Novartis for hiring and paying Afoluso more than her experience warranted based

upon its calculation   of the beneﬁt Novaﬁis would have realized had the representations which

induced it to hire Afoluso been true. Id. at 19, 22, 26.

        In determining damages for Count III, the District Court awarded $26,818.71, the amount

Afoluso received under the Relocation Agreement. Id. at 22, 26.

       In determining damages for Count IV, the District Court awarded $210,403, representing

full repayment of all bonuses Afoluso received during her employment with Novartis under the

AIP. Id. at 22-23, 26; The District Court reasoned that    “Plaintist bonuses    were conditioned

upon her compliance with Novartis’s internal rules and policies, including the Conﬂicts Policy,

and she was in Violation   of these policies at the outset of her employment,”   and that   “[t]his Court

previously found that Plaintiff was in Violation of thess policies from the very start of her

employment arid breached the AIP by accepting outside employment positions with

Biomedical/Auxilium and Astellas.” Id. at 22-23.

       The District Court did not award any damages on account        of Count V, ﬁnding that the

conduct which violated the duty of good faith and fair dealing

               comports with the conduct that resulted in Plaintiff s breach of the Relocation
               Agreement (Count Three) and AIP (Count Four). As this Court has already
               awarded damages resulting from Plaintiff’s breach of both agreements,
               constructing a damages award for her breach of the implied covenant of good
               faith and fair dealing would impermissibly result in a duplicative damages award.
               Id. at 23.




                                                     11
Case 19-00124-amc                Doc 54    Filed 03/24/20 Entered 03/24/20 14:32:19                       Desc Main
                                          Document     Page 12 of 42



        Finally, in determining damages for Count VIII, the District Court awarded $497,907.56,

representing the “wrongful” proﬁts Afoluso obtained working for Biomedical/Auxilium and

Astellas. Id. at 24, 26.

        Accordingly, on June 21, 2017, the District Court entered judgment against Afoluso in

the total amount         of $1 ,850,958.45, consisting of $457,040.22 attributable to attomeys’           fees and

costs, plus applicable post—judgment interest, and $1,393,918.23 in damages, and against

Adenekan in the amount of $23,714, plus applicable post-judgment interest. Nov. Mot. for

Summ. J. Ex. A. 60.

        Later, after the judgment was afﬁrmed on appeal by the Third Circuit Court                 of Appeals,

Novartis successfully moved the Judgment to the Court of Common Pleas of Montgomery

County, Pennsylvania. Nov. Mot. for Summ.            J.   Ex.      A 86; Nov.   St. Uncontested Mat. Facts      1]   33;

Comp1./Ans.       1]   34. The Montgomery County Court             of Common Pleas’ denial of Afoluso      and

Adenekan’s challenge to the entry of the Judgment was afﬁrmed on appeal by the Pennsylvania

Superior Court. Nov. Mot. for Summ. J. Ex. A 106; Nov. St. Uncontested Mat. Facts                    11   34;

Compl./Ans. ﬂ 35.

       On November 2, 2018, Afoluso and Adenekan ﬁled a joint chapter 13 petition. Case No.

18-17260 ECF No. (“ECF”) 1. Their case was subsequently converted to a chapter 7 case on

February 26, 2019. Id. at ECF 34. On June 7, 2019, Novartis ﬁled the instant adversary

complaint (“Adversary Complaint”) seeking to have the Judgment rendered nondischargeable

pursuant to   §   523(a)(2)(A). Case No. 19-124 ECF            1   Compl. ﬂ 38. The section of the Adversary

Complaint entitled “Count          I” states:

                       [a]ccording to the United States Bankruptcy Code. . .certain debts are excepted
                       from discharge. At Section [sic] 523 of the Code, the following items are
                       expressly stated as being exempt from a discharge: “(3) A discharge under section
                       727, 1141, 1228(a), 1228(b), or 1328(b) of this title does not discharge an


                                                          12
Case 19-00124-amc             Doc 54      Filed 03/24/20 Entered 03/24/20 14:32:19              Desc Main
                                         Document     Page 13 of 42



                 individual debtor from any debt — (2) for money, property, services, or an
                 extension, renewal, or reﬁnancing of credit, to the extent obtained by (A) false
                                                                                           ~—



                 pretenses, a false representation, or actual fraud, other than a statement respecting
                 the debtor’s or an insider’s ﬁnancial condition...’ Compl. 1] 38.

The Adversary Complaint, to which copies          of the District Court Opinions are attached as

exhibits, then goes onto state that “[i]n this instance, the ﬁndings and conclusions of the United

States   District Court for the District of New Jersey constitute ﬁnal and binding conclusions of

law that Defendants engaged in actual fraud.” Id. at ﬂ 39, Ex. B.

         On July 8, 2019, the Debtors ﬁled an answer to the Adversary Complaint in which they

state, in relevant part, “[i]tems 6-35 are conclusory statements that do not require a response,”

Case No. 19-124 ECF 6 Ans.        1]   6. However, items 6-35   of the Adversary Complaint make up the

section entitled “Background” and largely set forth all the factual allegations upon which the

nondischargeability action is based.

         Some   of the allegations in the Adversary Complaint which the Debtors decided did not

require a response include, in relevant part:

                 8. on or about February 2, 2010,     Afoluso applied for a Brand Safety Leader
                 position at. .Novartis.
                              .




                 9. Afoluso’s resume and employment application indicated that she was at that
                 time, and had been since November 2007, employed as a Senior Medical Director
                 with Global Drug Safety & Surveillance, Inc.     Afoluso named her supervisor at
                 Global Drug and indicated that she was responsible for drug safety and pharma
                 co—Vigilance activities for assigned projects.

                 10.Afoluso signed her application certifying that the information provided in the
                 application was correct and that any falsiﬁcation was grounds for immediate
                 dismissal.

                 11. Afoluso’s representations concerning Global Drug were false, as Afoluso was
                 not an employee of Global Drug, but rather was its owner and operator. The
                 person she described as her supervisor did not exist.

                 12. Uponinformation and belief, Global Drug changed its name to LaRon
                 Pharmaceutical, Inc. ..., and LaRon was a specialty pharmaceutical company



                                                      13
Case 19-00124-amc     Doc 54    Filed 03/24/20 Entered 03/24/20 14:32:19            Desc Main
                               Document     Page 14 of 42



           which focused on acquiring/in—licensing, developing and commercializing of
           commercial pharmaceutical products in competition with Novartis.

            13.Afoluso made the representations concerning her relationship to Global
           Drug/LaRon knowing them to be false, with the intent to deceive and fraudulently
           induce Novartis to rely on them by offering her employment.

             Afoluso’s representations were material to Novartis’s decision to offer
            14.
           employment to, and in fact employ, Afoluso.

           15. Novartis reasonably relied upon Afoluso’s representations and deciding to
           offer employment to her. ..

           16. Afoluso received a starting annual salary of $243,000, and she received an
           upfront starting bonus of $35,000 based upon representations made by her. As a
           direct and proximate result of Afoluso’s fraudulent misrepresentation as set forth
           in detail above. . .Novartis sustained substantial damages.
           19. Payment under the   Annual Incentive Plan is subject to the employee’s
           adherence to compliance with Novartis’s policies and procedures, including,
           Without limitation, the Novartis Conﬂict of Interest Policy and Code of Conduct.

           21. Afoluso, through her fraudulent misrepresentations, engaged in behavior
           constituting egregious violations OfNovartis policy, and multiple substantial and
           material Violation [sic] of the company’s Conﬂict of Interest policy, including, but
           not limited to, tha following: (a) Afoluso not only owned LaRon at the time she
           applied to Novartis, but continued to own and operate LaRon during the entirety
           of her employment with Novartis. (b) Additionally, Afoluso owned and operated
           another company which performed drug safety operations, DanSeth Realty, LLC,
           also known as Ron Nuga, LLC. .. (c) In addition to these two competing entities,
           Afoluso individually provided consulting services in the ﬁeld of drug safety,
           earning proﬁts at a minimum of $41,783.00 in 2012. (d) Afoluso further actively
           pursue [sic] dual employment with a competitor of Novartis, through her
           company Ron Nuga, using the individual alias Ron Nuga and a false resume.

           23. By the representations, acts and omissions to act as described fully above,
           Afoluso knowingly and intentionally made fraudulent misrepresentations to
           Novartis with respect to the Relocation Agreement and Annual Incentive Plan.

           24. As a direct and proximate result of Afoluso’s fraudulent misrepresentations
           set forth in detail above. . Novartis incurred substantial damages.

          25. Afoluso further agreed, and represented to Novartis, that no family member
          would act in any capacity for. . .any entity competing or doing business with
          Novartis.

          26. Afoluso agreed that any potential conﬂict of interest with Novartis’s business
          would be promptly disclosed.

                                           14
Case 19-00124-amc               Doc 54      Filed 03/24/20 Entered 03/24/20 14:32:19                          Desc Main
                                           Document     Page 15 of 42



                   27.At all times relevant defendant was competing with Novartis by her
                   ownership of LaRon and Ron Nuga, and engagement in individual consulting
                   opportunities.

                   29. Afoluso failed to disclose the conﬂict of interest and/or ownership                  of LaRon
                   and Ron Nuga and engagement in individual consulting opportunities.

          On December 12, 2019, Novartis ﬁled a motion for summary judgment and supporting

 brief. Case No.     19—124   ECF 20-21. On December 16, 2019, Novartis served the summary

judgment motion and brief on the Debtors and ﬁled a certiﬁcate of service.4 Id. at ECF                        22—24.   To

 support its statement     of uncontested material          facts, which largely mirrors the Adversary

Complaint, Novartis cites to portions of the Adversary Complaint and the Debtors’ answer,

arguing that allegations the Debtors are deemed to have: admittad by failing to fully respond to

the Adversary Complaint leave no genuine dispute that the Judgment is nondischargeable under

§   523(a)(2)(A). Nov. Mot. Summ.           J.   1]   5; Nov. Br. in Supp. Mot. Summ. J. 3. Compare Nov. St.

Uncontested Material Facts          M   1-34 to Compl. W 1-35. Novartis further offers the District Court

Opinions in support       of its summary judgment motion, arguing that the ﬁndings contained therein



4
   It appears that in their response in opposition to Novartis’s summary judgment motion, the Debtors make an
  argument to the effect that this Court should deny Novartis’s summary judgment motion because it served the
  summary judgment motion and ﬁled the accompanying certiﬁcation of service subsequent to the three day grace
 period for ﬁling certiﬁcations of service provided under Local Bankruptcy Rule 9014—4(a) (“Local Rule 9014”).
 Debtors’ Cons. Resp. to Nov. Mot. for Summ. J. 5. Local Rule 9014-4(a) provides that:
                     [a] person who serves an application, motion, objection, notice, or other document required to be
                     served shall ﬁle a certiﬁcate of service promptly, but no later than the earlier of (i) 3 days after
                     ﬁling of the document, or (ii) if a hearing is scheduled, before the hearing.
 Pursuant to Fed. R. Bankr. P. 9006(a)(1) (“Rule 9006”), which governs computing any time period speciﬁed in any
 local rule that does not otherwise specify a method of computing time:
                     [w]hen the period is stated in days or a longer unit of time: (A) exclude the day of the event that
                     triggers the period; (B) count every day, including intermediate Saturdays, Sundays, and legal
                     holidays; and (C) include the last day of the period, but if the last day is a Saturday, Sunday, or
                     legal holiday, the period continues to run until the end of the next day that is not a Saturday,
                     Sunday, or legal holiday.
 Applying the rules for calculating time set forth in Rule 9006(a)( 1), three days from the date Novartis’s summary
judgment motion was ﬁled would have been December 15, 2019. However, the Court takes judicial notice of the
 fact that December 15, 2019 was a Sunday. As a result, pursuant to Rule 9006(a)(1)(C), the period for Novartis to
timely ﬁle a certiﬁcate of service continued to run until the end of the next day that is not a Saturday, Sunday, or
 legal holiday, which was Monday, December 16, 2019. Accordingly, the certiﬁcate of service was timely ﬁled in
accordance with Local Rule 9014-4(a) and Rule 9006(a)(1).

                                                              15
Case 19-00124-amc              Doc 54       Filed 03/24/20 Entered 03/24/20 14:32:19                        Desc Main
                                           Document     Page 16 of 42



also leave no genuine dispute that the Judgment is nondischargeable. Nov. Mot. Summ.                          J.   Ex. A;

Nov. Br. in Supp. Mot. Summ.            J. 3.


          In response to    a request   for additional time to respond to Novartis’s summary judgment

motion by the Debtors, the Court extended the response deadline from January 3, 2020 to

January 27, 2020. Case No. 19-124 ECF 23, 25, 26. On January 22, 2020, the Debtors ﬁled a

response in opposition to Novartis’s motion for summary judgment and their own cross motion

for summary judgment. Id. at ECF 29, 30. In their opposition to Novartis’s motion for summary

judgment, the Debtors denied substantially all of the averments in Novartis’s statement of

uncontestad material facts aside from averments relating to certain minor background details. Id.

at ECF 29 Debtors’ Resp. to Nov. St.            of Uncontested Mat.      Facts 6~15, W 1-34.

          In support of their cross motion for summary judgment, the Debtors offered their own

statement     of “undisputed material facts,” the majority of which directly contradict the factual

ﬁndings in the District Court Opinions, with citation to various exhibits, most of which pre-date

the District Court Action by two to three years and all             of which,    aside from the ﬁrst exhibit

which is merely an excerpt from the Adversary Complaint, pre-date the First District Court

Opinion by at least a year.5 Case No. 19-124 ECF 29 Def. St. of Undisputed Mat. Facts 18-27,

“HO-55; ECF 30 Def. Cert. in Supp. of Opp. to Nov. Summ.                    J.   Mot,   Cross Mot. Ex. 1-8.


5
          Although not entirely clear, it appears the Debtors also argue that the Court should grant their cross motion
for summary judgment, deny Novartis’s summary judgment motion, and dismiss the Adversary Complaint for
failure to state a claim under Fed. R. Civ. P. 12(b)(6) because the Adversary Complaint does not identify with
“speciﬁcity” which parts of the District Court Opinions support its § 523(a)(2)(A) claim. Case No. 19-124 ECF 29
Debtors’ Br. in Opp. Nov. Mot. for Summ. J. 10-12. In making this argument, the Debtors complain “Novartis, by
the standards of a 523(a)(2)(A) course of action should have showed preponderance of evidence with high
speciﬁcity.” Id. at 10.
          It is clear from the Adversary Complaint that Novartis relies at least in part on the District Court’s ﬁndings
of fraud and the underlying facts supporting those ﬁndings to justify the relief sought under § 523(a)(2)(A). See
Compl.   1m32, 36, 39. However, there is no requirement that a plaintiff reference in an adversary complaint every
ﬁnding from   a prior proceeding it relies on to prove its claim, especially when records from the prior proceeding are
attached to the complaint, so long as the complaint includes a short and plain statement regarding the basis for the
claim in accordance with Fed, R. of Civ. P. 8 and 9, made applicable to bankruptcy proceedings by Fed. R. Bankr. P.
7008 and 7009. While Fed. R. Civ. P. 9(b) requires a party to state with particularity the circumstances constituting

                                                           16
Case 19-00124-amc              Doc 54     Filed 03/24/20 Entered 03/24/20 14:32:19                         Desc Main
                                         Document     Page 17 of 42



              On Feléruary 20, 2020, Novartis submitted its response in opposition to the Debtors’ cross

 motion for summary judgment, objecting to the Debtors’ factual assertions                  as   largely

 contradicting express ﬁndings contained in the District Court Opinions, and to their use of

 additional exhibits to attempt to re—litigate the District Couft Action. Case No. 19-124 ECF 35

Nov. Resp. to Debtors’ Cross Mot. Summ.                J.   W 7-9, 1820.

       III.       DISCUSSION

              Novartis argues that, because the District Court found Afoluso liable for New Jersey

common law fraud in Count I of the District Court Action and the elements                    of New Jersey

common law fraud mirror the elements necessary to establish nondischargeability pursuant to

§523(a)(2)(A), application        of collateral   estoppel principles shows there is no genuine dispute that

the Judgment is nondischargeable. Nov. Resp. to Debtors’ Cross Mot. Summ. J. W 9, 17, 29~33.

Seek   also Nov. Br. in Supp. Mot. Summ.               3-5.
                                                  J.


              Additionally, Novartis contends that the District Court’s ﬁndings that the Debtors

committed fraud and gave false testimony during the course of litigation in the District Court

Action eliminate any genuine dispute that the Judgment is nondischargeable. Nov. Resp. to

Debtors” Cross Mot. Summ. J. W 12-14, 17, 24, 37-41, 43. Finally, Novartis avers that, by

failing to answer substantially all of the allegations in the Adversary Complaint, the Debtors are

deemed to have admitted all facts necessary for a determination               of nondischargeability, including

that Afoluso knowingly and intentionally made fraudulent misrepresentations or deceptiVe




fraud or mistake when a pleading is based on allegations of fraud, the Adversary Complaint does that, stating with
speciﬁcity exactly what conduct Novat’tis alleges was fraudulent, even in the absence of an additional statement
identifying which District Court ﬁndings further support the claim. See Compl. 111] 6-36. While it might be helpful to
have more speciﬁc citation to the District Court Opinions in the Adversary Complaint, it is not required and the
failure to do so alone does not render a complaint deﬁcient. In any event, it is obvious which District Court ﬁndings
form the basis of Novartis’s request for summary judgment and for the relief sought in the Adversary Complaint and
those ﬁndings are identiﬁed infra Pt. III. E—H. See Viener v. Jacobs (In re Jacobs), 381 BR. 128, 144 n.28 (Bankr.
ED. Pa. 2008).

                                                              17
Case 19-00124-amc              Doc 54      Filed 03/24/20 Entered 03/24/20 14:32:19                        Desc Main
                                          Document     Page 18 of 42



 omissions which harmed Novartis in connection with her employment application, the

 Relocation Agreement, her eligibility for the AIP program, and various conﬂicts                    of interest,

 thereby eliminating any genuine dispute that           §   523(a)(2)(A) renders the Judgment

 nondischargeable for actual fraud, false pretenses, or fraudulent misrepresentations.6 Nov. Mot.

 Summ. J. ﬂ 5; Br. in Supp. NOV. Mot. Summ. J.              3—5.   See also   Compl./Ans. W 11, 13, 15, 16, 21,

23, 24, 29.




  6
            In support of its summary judgment motion, Novartis makes the legal argument that summary judgment
  would be appropriate based upon either “false representations,” “false pretenses,” or “actual fraud.” Nov. Br, in
  Supp. Mot. Summ. J. 3—5; Nov. Mot. for Summ. J. 1137; Nov. Resp. to Debtors’ Cross Mot. Summ. J. W 23-33. It
  appears that the Debtors argue that any references to “false representations” or “false pretenses” in Novartis’s
  summary judgment motion amount to improper amendments of the Adversary Complaint and must be stricken since
 {I 39 of the Adversary Complaint states under Count I that “[i]n this instance, the ﬁndings and conclusions of the
  United States District Court for the District of New Jersey constitute ﬁnal and binding conclusions of law that
  Defendants engaged in ‘actual fraud.m Debtors” Br. in Opp. Nov. Mot. for Summ. J. 6—7; Debtors’ Cons. Resp. to
 Nov. Mot. for Summ. J. 4-5. According to Debtors, Novartis must seek leave to amend the Adversary Complaint if it
 wishes to pursue nondischargeability of the Judgment on the basis of “false pretenses” or “false representations.”
 Debtors’ Br. in Opp. to Nov. Mot. for Summ. J. 6-7; Debtors’ Cons. Resp. to Nov. Mot. for Summ. J. 4-5.
            However, the reference to “actual fraud” in 11 39 of the Adversary Complaint appears to simply
 acknowledge that the District Court found Afoluso liable for “fraud” in connection with Count 1. Additionally, in the
 paragraph immediately above 1} 39, the Adversary Complaint quotes § 523(a)(2)(A) in its entirety, including
 references to “false pretenses” and “false representations.” Comp]. ﬂ 38. Accordingly, any additional references to
 “false pretenses” and “false representations” in Novartis’s summary judgment motion do not meaningfully amend
 the Adversary Complaint given that it has already quoted the entirety of § 523 (a)(2)(A). In fact, Novartis’s statement
 of uncontested material facts is largely based almost verbatim on the same factual allegations underlying the
Adversary Complaint. Compare Comp]. 111] 6-35 10 Nov. St. Uncontested Mat. Facts M 5-34. Thus, it is impossible
to conceive of what purpose would be served by striking references to “false pretenses” and “false representations”
 in Novartis’s summary judgment motion and having Novartis ﬁle an amended complaint just to add those phrases to
ﬂ 39 because, essentially, every factual allegation in the new complaint would remain the same as in the original
Adversary Complaint and the addition of those phrases would not result in the addition of any new counts. At
bottom, Novartis’s summary judgment motion does no more than argue that its version of uncontested facts and the
District Court Opinions support the legal conclusion that the Judgment satisﬁes the standards for
nondischargeability under § 523 (a)(2)(A) based either on “false pretenses,” “false representations,” or “actual
fraud.” This legal argument relates to the same cause of action the Adversary Complaint has always pleaded and is
based on the same conduct identiﬁed therein. Thus, there is no basis to strike references to “false representations” or
“false pretenses” from Novartis’s summary judgment motion as those references alone do not change the nature of
the Adversary Complaint.
           In any event, although the terms “false pretenses,” “false representations,” and “actual fraud” refer to
different concepts, they are closely related, and each requires the plaintiff to prove some variation of the same
essential elements. Smith v. Johnson-Battle (In re Johnson—Battle), 599 BR. 769, 782-83 (Bankr. D. NJ. 2019);
Coluccio v. Sevastakis (In re Sevastatkis), 591 BR. 197, 202 (Bankr. D. NJ. 2018); Carto v. Oakley, 503 BR. 407,
433 (Bankr. E.D. Pa. 2013). Accordingly, the Court ﬁnds that Novartis has not attempted to “sneak” new causes of
action into its summary judgment motion or improperly amend its complaint by seeking summary judgment on the
basis of “false pretenses” or “false representations” in addition to “actual fraud.”

                                                            18
Case 19-00124-amc               Doc 54     Filed 03/24/20 Entered 03/24/20 14:32:19                             Desc Main
                                          Document     Page 19 of 42



          Debtors argue in their response and cross motion for summary judgment that there is no

 genuine dispute that the District Court made no ﬁndings regarding Afoluso’s knowledge and

intent in connection with Counts III, IV, and VIII, which are required for a debt to be declared

nondischargeable under         §   523(a)(2)(A); Counts III, IV, and VIII are mere breach               of contract

claims which do not arise to actionable fraud, misrepresentation, or false pretenses under

 §523(a)(2)(A); because the statements made in connection with Afoluso’s job application and

resume respect her ﬁnancial condition, there is no genuine dispute that the portion                      of the

Judgment attributable to Count I is not within the scope               of § 523(a)(2)(A);        and because the

sanctions award against Adenekan only involved discovery misconduct, there is no genuine

dispute that it is outside the scope       of § 523(a)(2)(A).7 Debtors’ Br. in Opp.              to Nov. Mot. for

Summ. J. 7-8, 11-12; Debtors’ Resp. to Nov. St. Uncontested Mat. Facts                      11   29; Def. St.   of

Undisputed Mat. Facts W 52, 53, 54.

         Ultimately, the Court concludes that, because there is no genuine dispute that the

statements supporting the District Court’s ﬁnding                of fraud in Count I relate to the Debtor’s

ﬁnancial condition, the Court will grant summary judgment in the Debtors’ favor for the portion

of the Judgment attributable to Count I, as § 523(a)(2)(A) would not render that portion

nondischargeable as a matter         of law. This determination has no bearing on Novartis’s ability to




7
  The Debtors also appear to argue that the chaptar 7 trustee’s report of no distribution and Novartis’s failure to
object to it establish that they are “honest debtors” entitled to a discharge of all their debts. Debtors’ Br. in Opp. to
Nov. Mot. for Summ. J. 13-16. The chapter 7 trustee’s report of no distribution merely concludes that “there is no
property available for distribution from the estate over and above that exempted by law” and that as a result the
estate has been fully administered. Case No. 18-17260 ECF 58. This has no bearing whatsoever on whether
creditors’ debts are nondischargeable on the basis of prepetition misconduct. Furthermore, creditors are not required
to object to a chapter 7 trustee’s report in order to preserve their ability to obtain a nondischargeability determination
of their particular debts and the Debtors point to no legal authority stating otherwise. Accordingly, that the chapter 7
trustee ﬁled a report of no distribution and that Novartis did not object to it do not justify granting the Debtors’ cross
motion for summary judgment or denying Novartis’s motion for summary judgment,

                                                            19
Case 19-00124-amc            Doc 54        Filed 03/24/20 Entered 03/24/20 14:32:19                Desc Main
                                          Document     Page 20 of 42



attempt to seek to amend the Adversary Complaint in accordance with Rule 15 to incorporate

any additional counts it may deem relevant, such as         §   523(a)(2)(B).

         However, there is no genuine dispute that the District Court’s ﬁndings in support           of

Counts III, IV, and    VIII establish that Afoluso, in breaching the Relocation Agreement and

failing to disclose conﬂicts of interest in connection with the AIP and her external employment,

made false representations and deceptive omissions which promoted misleading understandings

of the status of her employment and which damaged Novartis. Therefore, the Court will grant

partial summary judgment in favor of Novartis in connection with the portions of the Judgment

attributable to Counts III, IV, and VIII for the foregoing elements. Nevertheless, because there

remains a genuine dispute regarding whether, in connection with Counts III, IV, and             VIII,

Afoluso knowingly advanced        a   misleading understanding of her employment status through her

representations and omissions and whether she made those representations and omissions with

the intent and purpose    of deceiving Novartis,     summary judgment will be denied as to both those

elements in favor    of further exploration at trial. Furthermore,     a genuine dispute   of material fact

remains over Novartis’s reliance on Afoluso’s representations in the Relocation Agreement for

Count   111.


         With respect to the portion of the Judgment attributable to the sanctidns award against

Adenekan, because there is no evidence reﬂecting that he obtained any money, property, or

services as a result   of his false testimony    and discovery misconduct in the District Court Action,

there is no genuine dispute that      §   523(a)(2)(A) would not render that portion of the Judgment

nondischargeable. Accordingly, summary judgment             will be granted in the Debtors’ favor as to

that portion   of the Judgment attributable to sanctions     against Adenekan. However, this




                                                       20
Case 19-00124-amc           Doc 54    Filed 03/24/20 Entered 03/24/20 14:32:19                    Desc Main
                                     Document     Page 21 of 42



determination does not limit Novartis’s ability to attempt to seek to amend the Adversary

Complaint pursuant to Rule      15 to add any   potentially applicable counts, such     as § 523(a)(6).


         Finally, because the Court has not yet determined which portions of the Judgment will

ultimately be deemed nondischargeable and the sanctions award against Afoluso does not

independently satisfy the elements    of a § 523(a)(2)(A) claim since there is no       evidence that she

received any money, property, or services as a result     of the fraud she committed in the District

Court Action, the Court denies summary judgment          as   to the sanctions award Against Afoluso and

will revisit upon further exploration at trial once it determines the dischargeability of the primary

underlying debt. Additionally, Novartis retains the ability to attempt to seek any amendments to

the Adversary Complaint under Rule 15 that        it may ﬁnd appropriata.

             A. Summary Judgment Standard

         Pursuant to Fed. R. CiV. P. 56(a) (“Rule 56”), made applicable to bankruptcy proceedings

through Fed. R. Bankr. P. 7056, “the court shall grant summary judgment             if the movant shows
that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter   of law.” On a motion for summary judgment,       the court's role is not to weigh the evidence,

but to determine whether there is a disputed, material fact for resolution at trial. Green        v.   Didio,

607   BR. 804,   808 (Bankr. E.D. Pa. 2019) (B.J. Frank).      “A genuine   issue   of material fact is one

in which sufﬁcient evidence exists that would permit a reasonable fact ﬁnder to return a verdict

for the non-moving party.” Odom      v.   Philadelphia Parking Auth. (In re Odom), 571 BR. 687,

692 (Bankr. E.D. Pa. 2017) (BJ. Frank).

         If the movant is the party with the burden of proof at trial, the movant “must produce
enough evidence to justify a directed verdict in its favor in order to meet its initial burden.” Id. at

693 (citations omitted).   If the movant is the defendant or the party without the burden of proof,


                                                    21
Case 19-00124-amc           Doc 54     Filed 03/24/20 Entered 03/24/20 14:32:19                     Desc Main
                                      Document     Page 22 of 42



                  the movant must demonstrate the absence of a genuine issue of material fact, but
                  the movant is not required to support the motion with afﬁdavits or other materials
                  that negate the opponent’s claim. Rather, the movant may assert that the party
                  with the burden of proof has not come forward with evidence to support one or
                  more elements of its claim. Green, 607 BR. at 808 (citations omitted).

Once the movant satisfactorily meets its initial burden, the non-moving party must generally go

beyond the pleadings and counter with evidence designating speciﬁc facts showing that there is a

genuine issue for trial. Celotex Corp.      v.   Catrett, 477 US. 317, 324 (1986); DiSantis v. Morgan

Props. Payroll Servs.,   Inc, Civ. Action No. 09-6153,        2010 WL 3606267, at *4 (ED. Pa. Sept.

16, 2010).   Ultimately, in resolving   a   motion for summary judgment, the court must draw all

reasonable inferences in favor    of the non—moving party. In re     Odom, 571    BR.     at 692.

              B. Fed. R. Civ. P. 8

       In support of its summary judgment motion, Novartis relies in large part on admissions it

believes the Debtors are deemed to have made by failing to adaquately respond to allegations in

the Adversary Complaint. Pursuant to Fed. R. Civ. P. 8(b)(1)(B) (“Rule 8”), made applicable to

bankruptcy proceedings through Fed. R. Bankr. P. 7008, in responding to a pleading, a party

must admit or deny the allegations asserted against it by an opposing party. In fact, a denial must

fairly respond to the substance of the allegation. Rule 8(b)(2). A party that lacks knowledge of

information sufﬁcient to form    a   belief about the truth of the allegation must      so state and that


statement    will have the effect of a denial. Rule 8(b)(5). However, pursuant to Rule 8(b)(6), “an

allegation   - other than one relating to the amount of damages      —   is admitted   if a responsive
pleading is required and the allegation is not denied.”

       Here, the Debtors’ answer includes a statement that “items 6—35,” which make up the

entire “Background” section     of the Adversary Complaint, “are conclusory          statements that do not

require a response.” This is simply inaccurate. On the contrary, items        6—35     contain every factual

allegation in the entire Adversary Complaint and the vast majority of those allegations are

                                                       22
Case 19-00124-amc               Doc 54      Filed 03/24/20 Entered 03/24/20 14:32:19                          Desc Main
                                           Document     Page 23 of 42



 detailed and speciﬁc. Accordingly, by failing to admit or deny the allegations contained in items

 6-35, the Debtors avoided responding to the factual content of the Adversary Complaint at all.

 Debtors cite no legal authority justifying their evasive non-responsce.8 Accordingly, pursuant to

 Rule 8(b)(6), the Debtors are deemed to have admitted every factual allegation contained in

 paragraphs    6—35.9


               C. Collateral Estoppel

          Novartis also relies on ﬁndings the District Court made in connection with the District

 Court Action in support of its summary judgment motion. It is well established that preclusion

principles apply in bankruptcy proceedings. Murphy v. Snyder (In re Snyder), 939 F.3d 92, 100

 (2d Cir. 2019). Because the Judgment was rendered in a federal court, the Court must apply

federal principles      of collateral   estoppel to determine the J udgment’s preclusive effect in this


8
   Remarkably, in their response to Novat’tis’s statement of uncontested material facts, which is substantially similar
 to the Adversary Complaint, the Debtors do admit or deny each fact, showing that the Debtors were capable of
 responding appropriately to the Adversary Complaint in the ﬁrst instance, but inexplicably and unjustiﬁably chose
 not to do so. See Debtors’ Resp. to Nov. St. Uncontested Mat. Facts 1111 5—34.
 9
           Although the Debtors’ response to Novartis’s summary judgment motion is fairly incoherent and difﬁcult
 to follow, they appear to argue that Novartis’s summary judgment motion should be denied because it is not backed
by evidentiary records, depends solely on Novartis’s Adversary Complaint, and does not back its statement of
uncontested facts with citations to the record as required by the pre—trial order and Rule 56(c)(1)(A). Debtors’ Br. in
Opp. Nov. Mot. for Summ. J. 6, 10; Debtors’ Cons, Resp. to Nov. Mot. for Summ. J. 3—4.
           In relevant part, the pre-trial order provides “[a] motion for summary judgment shall include a separate
statement of those material facts that the movant contends are not in dispute with suppcrting citations to the record.
Failure to comply with this requirement shall be grounds for summary denial of the motion.” Pre~Tr. Order 3 n.1.
Relatedly, Rule 56(c)(1)(A) provides that “[a] party asserting that a fact cannot be or is genuinely disputed must
support the assertion by: citing to particular parts of materials in the record, including depositions, documents,
electronically stored information, afﬁdavits or declarations, stipulations...admissions, interrogatory answers, or
other materials...”
           Debtors are simply incorrect that Novartis’s statement of uncontested material facts fails to cite to materials
on the record and solely relies on the allegations in the Adversary Complaint. To the contrary, Novaftis’s statement
of uncontested material facts does include citations to the record — the Debtors’ deemed admissions which they
made as a matter of law under Rule 8(b)(6) when they failed to respond to items 6—35 of the Adversary Complaint,
as well as other admissions they made in their answer. See Nov. St. Uncontested Mat. Facts M 1-34. Admissions are
referenced in Rule 56(c)(1)(A) as an example of material on the record which can support a movant’s assertion that
a fact is undisputed. In fact, admissions may be used to prove elements of a § 523(a)(2)(A) claim. Kriescher v.
Gibson (In re Gibson), 521 BR. 645, 652 (Bankr. W.D. Wis. 2014).
          Furthermore, Novartis’s summary judgment motion also relies upon certain factual ﬁndings in the District
Court Opinions to which this Court must give preclusive effect by virtue of collateral estoppel, as discussed in more
detail infra Pt. III. C, E-H. Nov. Mot. Summ. J. Ex. A; Nov. Br. in Supp. Mot. Summ. J . 3. Accordingly, Novartis
has offered material on the record in support of its statement of uncontested material facts and summary judgment
motion.

                                                           23
Case 19-00124-amc           Doc 54    Filed 03/24/20 Entered 03/24/20 14:32:19                         Desc Main
                                     Document     Page 24 of 42



proceeding. In re Snyder, 939 F.3d at 100; Wolstein          v.   Docteroﬁﬂn re Doctemjﬂ           133 F.3d 210,

214 (3d Cir. 1997). Under federal law, collat€ral estoppel precludes the re-litigation               of an issue

of fact or law determined in a prior action if the following conditions are satisﬁed: (1) an

identical issue was raised in a prior proceeding; (2) the issue sought to be precluded was actually

litigated and decided in the prior action; (3) the determination of the issue sought to be precluded

was essential to supporting a valid and ﬁnal judgment on the merits in the prior proceeding; and

(4) the party against whom preclusion is asserted had a full and fair opportunity to litigate the

issue in the prior proceeding. In re Snyder, 939 F.3d at 100; United States ex rel. Doe v. Heart

SOL, PC, 923    F.3d 308, 316 (3d Cir. 2019); Heine     v.    Comm ’r ofthe Dep ’t 0me1y. Aﬂairs, 337

F. Supp. 3d 469, 482 (D.     NJ. 2018).

         In the context of dischargeability proceedings, collateral estoppel permits the court to

accept facts established by previous judgment as evidence              of nondischargeability. In re

Docteroﬂ, 133 F.3d at 215 (citing In re Halpern, 810 F.2d 1061, 1064 (11th Cir. 1987)). Upon

application   of collateral estoppel in a nondischargeability action, the Court must determine

whether a judgment entered in a prior proceeding and the accompanying underlying ﬁndings are

sufﬁcient to render a debt nondischargeable. Aiello      v.       Aiello (In re Aiello), 533 BR. 489,     494—95


(Bankr. W.D. Pa. 2015).

              D. 11 U.S.C. § 523(a)(2)(A)

         In nondischargeability actions brought pursuant to           §   523(a)(2)(A), the plaintiff bears the

burden   of proving the elements necessary for a § 523(a)(2)(A) claim by a preponderance of the

evidence. Grogan    v.   Garner, 498 US. 279, 291 (1991); Oppenheimer & Co.                v.   Kicker (In re

Ricker), 475   BR. 445,    455 (Bankr. E.D. Pa. 2012). Section 523(a)(2)(A) provides that:

                 a discharge. . .under this title does not discharge an individual debtor from any
                 debt. . .for money, property, services, or an extension, renewal, or reﬁnancing of
                 credit, to the extent obtained by false pretenses, a false representation, or actual

                                                   24
Case 19-00124-amc               Doc 54       Filed 03/24/20 Entered 03/24/20 14:32:19                          Desc Main
                                            Document     Page 25 of 42



                  fraud, other than a statement respecting the debtor’s or an insider’s ﬁnancial
                  condition. . .

As a threshold matter, the plain language of § 523(a)(2)(A) requires that “something of value” he

transferred to the debtor to sustain a claim.            Fledderman v. Glunk (In re Glunk), 343            B.R. 754,

758 (Bankr.    ED.   Pa. 2006). Once            it is established that speciﬁc money or property has been

obtained by fraud, any debt arising therefrom is excepted from discharge. Id. “Frauds that do not

involve the transfer of money, property, services. . .are not included within this discharge

exception.” Symonies       v.   Saba] (In re Sobol), 545 BR. 477, 492 (Bankr. M.D. Pa. 2016).

          Ultimately, false representations, false pretenses, and actual fraud are distinct, yet related,

concepts which require plaintiffs to demonstrate similar elements to sustain                 21   §    523(a)(2)(A)

claim. Husky Int’l Elecs., Inc.        v.   Ritz, 136 S. Ct. 1581, 1586-87 (2016); Smith          v.   Johnson-Battle

(In re Johnson-Battle), 599 BR. 769, 783 (Bankr. D. NJ. 2019); Coluccia                     v.    Sevastakis (In re

Sevastatkis), 591    BR.    197, 202 (Bankr. D. N.J. 2018); Carto v. Oakley, 503                 BR. 407, 433

(Bankr. ED. Pa. 2013). A          §   523(a)(2)(A) claim based on a false representation requires proof

that the debtor made a false or misleading afﬁrmative misrepresentation with the intention and

purpose   of deceiving the creditor.            Green, 607   BR. at 816. There   are ﬁve elements comprising a

false representation claim under            §   523(a)(2)(A): (1) the debtor made a false representation; (2)

which at the time    of the representation,          the debtor knew, or believed, was false; (3) the false

representation was made with the intent and purpose                of deceiving the creditor; (4) the creditor

justiﬁably relied upon the representation; and (5) the creditor sustained damages                      as a   proximate

result of the misrepresentation. Green, 607 BR. at 816; Jou               v.   Adalian (In re Adalian), 474 BR.

150, 160 (Bankr. M.D. Pa. 2012).

       While false representations require express statements,                 a false pretense    “requires proof of

an implied misrepresentation promoted knowingly and                  willingly that creates a misleading


                                                             25
Case 19-00124-amc              Doc 54    Filed 03/24/20 Entered 03/24/20 14:32:19                   Desc Main
                                        Document     Page 26 of 42



understanding      of the transaction by the plaintiff.” LL Lifestyle,   Inc. v. Vidal (In re Vidal), Bankr.

No. 10—14071, Adv. No. 10—0335, 2012 WL 3907847, at *15 (Bankr. ED. Pa. Sept. 7,2012)

(BJ. Fox). An omission or failure to disclose can constitute an implied misrepresentation for

purposes   of § 523(a)(2)(A) where circumstances          are such that an omission or failure to disclose

creates a false impression which is known to the debtor. Id.         "A misrepresentation may exist

notwithstanding the fact that the debtor did not 'afﬁrmatively state a misrepresentation or was

never asked to disclose pertinent facts.‘ Bankruptcy courts have overwhelmingly held that a

debtor's silence regarding material fact can constitute a false representation actionable under

section 523(a)(2)(A)." Freedom Medical, Inc.         v.   Janssens (In re Janssens), 449    BR. 42,      76

(Bankr. D. Md. 2010) (citations omitted). See also Lewcmdowski             v.   Moeller (In re Mueller),

Bankr. No. 09~17417 (GMB), Adv. No. 11—1008 (GMB), 2014 WL 1315854, at *7 (Bankr. D.

NJ. March 31, 2014).

        Some courts have determined that in order for a debt to be declared nondischargeable

based on false pretenses,      plaintiffs must prove that: (1) the debtor impliedly made       a false


representation or engaged in deceptive conduct; (2) at the time          of the representation or conduct,

the debtor knew, or believed, the implied representation was false or the conduct was deceptive;

(3) the debtor acted with an intent and purpose       of deceiving the creditor; (4) the creditor

justiﬁably relied upon the representation or conduct; and (5) the creditor sustained damage                   as a


proximate result of the misrepresentation or act. Coluccio, 591 BR. at 202; Johnnie ’3 Rest. &

Hotel Serv. Inc.    v.   Witmer (In re Witmer), 541 BR. 769, 777 (Bankr. M.D. Pa. 2015); In re

Ricker, 475 BR. at 457.

        Other courts have articulated those same essential elements slightly differently, ﬁnding

that, to prove a   §   523(a)(2)(A) claim based on false pretenses, the plaintiff must show that: “(1)



                                                      26
Case 19-00124-amc             Doc 54     Filed 03/24/20 Entered 03/24/20 14:32:19                        Desc Main
                                        Document     Page 27 of 42



the [defendant] made an omission or implied misrepresentation; (2) promoted knowingly and

willingly by the defendant; (3) creating a contrived          and misleading understanding         of the

transaction on the part     of the plaintiff; (4) which wrongfully induced the plaintiff to            advance

money...t0 the defendant.” Carlo, 503 BR. at 432; In re Vidal, 2012 WL 3907847 at *16.

         Finally, actual fraud consists of any “deceit, artiﬁce, trick or design involving direct and

active operation    of the mind,    used to circumvent and cheat another — something said, done or

omitted with the design of perpetuating what is known to be              a cheat   or deception.” In re

Johnson—Battle, 5 99     BR.   at 783. To except a debt from discharge for money, property, or

services obtained by actual fraud, a creditor must prove that a debtor took some action in

furtherance    of his wrongful intent,    that the fraudulent action enabled him to obtain money,

property, or services, and that the debt arose in the context of the fraudulent scheme. Lepre                  v.


Milton (In re Milton), 595 BR. 699, 712 (Bankr. W.D.               Pa. 2019).

              E. District Court Action Count           I Fraud Related to Afoluso’s Employment
                                                         ——




                 Application and Resume10

         As the Supreme Court declared in Lamar, Archer & Cofrin, LLP v. Appling, 138                       S. Ct.


1752 (2018), a statement about a single asset, not just about a debtor’s overall ﬁnancial status,

constitutes a “statement respecting the debtor’s ﬁnancial condition.” 138 S. Ct. at 1757. Debts

for money, property, or services obtained by statements respecting               a debtor’s   ﬁnancial condition

do not fall Within the scope      of § 523(a)(2)(A). Rather, they fall within the         scope   of


‘0
   The analysis under § 523(a)(2)(A) must focus on each debt which is sought to be held nondischargeable, and each
must be a debt for obtaining money, property, or services to the extent obtained by false pretenses, false
representations, or fraud. Navartis Corp. v. Luppino (In re Luppino), 221 BR. 693, 704 (Bankr. S.D. NY. 1998).
Parts of a judgment relating to damages which “have nothing to do with plaintiff” 3 losses” as a result of fraudulent
conduct will not automatically be found nondischargeable solely on the basis that part of the judgment involved
adjudication of a fraud claim. Peters Broad. Eng ’g, Inc. v. Kotsopoulos (In re Kotsopoulos), No. 1044134, Free.
No. 10-1213, 2011 Bankr. LEXIS 3933, at *7 (Bankr. N.D. Ind. Aug. 19, 2011). Only portions ofthe judgment
attributable to fraudulent misconduct will be deemed nondischargeable under § 523(a)(2)(A). Id. Accordingly, the
Court assesses each portion of the Judgment independently to determine dischargeability and ensure that each
portion satisﬁes the standards necessary for 21 § 523(a)(2)(A) claim.

                                                         27
Case 19-00124-amc                Doc 54      Filed 03/24/20 Entered 03/24/20 14:32:19                           Desc Main
                                            Document     Page 28 of 42



§523(a)(2)(B). In addition, such statements respecting a debtor’s ﬁnancial condition must havé

been made in writing in order for the underlying debt to be held nondischargeable under

§523(a)(2)(B).11 Accordingly, debts for money, property, or services obtained by statements

respecting a debtor’s ﬁnancial condition which are not in writing would be dischargeable even                            if
the statements were false, as they would not fall within the scope                  of either § 523(a)(2)(A) or

§523(a)(2)(B). Id. Statements regarding employment history and salaries have been considered

statements respecting a debtor’s ﬁnancial condition. See Fin. Servs. Vehicle Trust                       v.   Barlaam (In

re Barlaam), Bankr. N0. 1:11~bk—13387—GM, Adv. No. 1:11~ap—-01402—GM, 2012 WL

3288725, at *6 (Bankr.         CD. Cal. 2012); Free At Last Bail Bonds, Inc.              v.   Franklin—Graham (In re

Franklin~Graham), Bankr. No. 05-91520—MGD, Adv. No. 05—06585, 2008 WL 7842108, at *4

(Bankr. N.D. Ga. 2008).

           Although collateral estoppel precludes re-litigation of the ﬁndings in the First District

Court Opinion that Afoluso knowingly made material misrepresentations on her employment

application to Novartis regarding her last job, ﬁctions supervisors, and prior salaries with the

intent and purpose       of deceiving Novartis into hiring her, pursuant to Lamar,                the false statements

that Afoluso made on her employment application regarding her salaries and employment history

relate to her ﬁnancial condition, even though they do not relate to her overall ﬁnancial status.

Therefore, the Court cannot grant summary judgment in favor                     of Novartis     on Count I because

§523(a)(2)(A) speciﬁcally excludes from its scope debts for money, property, or services

obtained by a false statement respecting a debtor’s ﬁnancial condition. Accordingly, the Court


“   Section 523(a)(2)(B) provides:
                   a discharge under section 727, 1141, 1192, 1228(a), 1228(b), or 1328(b) of this title...does not
                   discharge an individual debtor from any debt. .for money, property, services, or an extension,
                                                                    .


                   renewal, or reﬁnancing of credit, to the extent obtained by. . .use of a statement in writing — (i) that
                   is materially false; (ii) respecting the debtor’s or an insider’s ﬁnancial condition; (iii) on which the
                   creditor to whom the debtor is liable for such money, property, services, or credit reasonably
                   relied; and (iv) that the debtor caused to be made or published with intent to deceive...

                                                             28
Case 19-00124-amc                 Doc 54    Filed 03/24/20 Entered 03/24/20 14:32:19                       Desc Main
                                           Document     Page 29 of 42



must grant the Debtors’ cross motion for summary judgment on Count I because there is no

genuine dispute that      §   523(a)(2)(A) does not render nondischargeable debts obtained by false

statements relating to a debtor’s ﬁnancial condition.12

         Such debts, as the Debtors point out in their opposition to Novartis’s summary judgment

motion, can only be considered under            §   523(a)(2)(B). See Debtors’ Br. in Opp. Nov. Mot. for

Summ. J. 7-8. Here, because the statements Afoluso made regarding her salaries and

employment history were in writing on her employment application and resume, a debt for

money, property, or services obtained by those statements falls Within the scope                   of

§523(a)(2)(B). Accordingly, the determination that the portion               of the Judgmeﬁt attributable to

Count I is not Within the scope          of § 523(a)(2)(A)   is not intended to prejudice any rights Novartis

may have by Virtue      of Rule     15   to seek any amendments to the Adversary Complaint that it may

deem appropriate. Rule 15(a)(2) permits amendments to the complaint with the court’s leave,

which it must grant when justice so requires. Furthermore, Rule 15(b)(1)—(2) permits

amendments to the complaint as late as during or after trial for issues tried by consent or,

alternatively, with the court’s leave, which it should freely permit when doing so will aid in
                              ‘




presenting the merits.

             F. District Court Action Count              111 —   Breach of Contract in Connection with the
                  Relocation Agreement

         Although the legal determination that Afoluso committed                a breach   of contract in

connection with the Relocation Agreement alone does not establish fraud or misrepresentation




‘2
  Because the Court has granted the Debtors’ cross motion for summary judgment in connection with the portion of
the Judgment attributable to Count I on the basis that it does not meet the § 523(a)(2)(A) standards as a matter of
law, it need not and does not consider the exhibits Debtors offer in support of their cross motion and in opposition to
Novartis’s summary judgment motion in connection with Count I. See Debtors’ Resp. to Nov. St. Uncontested Mat.
Facts W 9—16; Def, St. of Undisputed Mat. Facts 1M 40-51; Def. Cert. in Supp. of Opp. to Nov. Summ. J. Mot, Cross
Mot. Ex. 26.

                                                          29
Case 19-00124-amc                 Doc 54      Filed 03/24/20 Entered 03/24/20 14:32:19                         Desc Main
                                             Document     Page 30 of 42



under    § 523 (a)(2)(A)    and has no bearing upon this Court’s determination as to whether the

portion of the Judgment attributable to Count                111   is nondischargeable, the factual basis upon
                                                                                                                      ‘


which Count     III was determined           supports partial summary judgment in favor           of Novartis. See

Coluccio, 591 BR. at 20506; Johnnie               ’5 Rest.   & Hotel,     541   HR. at 777; Strominger    v.   Gz’quinto


(In re   q
         uuinto),     388   BR.     152, 166 (Bankr. E.D. Pa. 2008); Viener v. Jacobs (In re Jacobs), 381

BR.   128, 143-44 (Bankr.          ED.   Pa. 2008).


          The First District Court Opinion establishes that Afoluso’s employment with Novartis

was predicated upon her relocating to a location closer to Novartis’s ofﬁces in New Jersey, that

Afoluso represented that she intended to relocate, that she breached her Relocation Agreement

by not relocating, and that based on her representation, Novartis extended approximately

$26,000 to Afoluso to cover relocation costs. These factual ﬁndings satisfy at least three

elements necessary to support a nondischargeability determination under                     §   523(a)(2)(A) for false

representations, including that Afoluso made a representation” which turned out to be false and

which caused Novartis damages. 1“ Accordingly, Afoluso is precluded from re-Iitigating these

factual ﬁndings because they were essential to the Judgment, are identical to ﬁndings this Court

would need to make to support            a   determination of nondischargeability under          §   523(a)(2)(A), and

Afoluso had    a   full   and   fair opportunity to litigate them.15 Therefore, the Court will grant partial




‘3
   The false representation at issue relates to Afoluso’s intention to relocate rather than her ﬁnancial condition.
Therefore, the debt for money obtained by this false representation — the portion of the Judgment attributable to
Count 111 — is within the scope of § 523(a)(2)(A) as opposed to § 523(a)(2)(B). Because the debt for money obtained
by this false representation is within the scope of § 523(a)(2)(A), the representation does not have to be in writing
for the debt to be nondischargeable.
‘4
   The threshold requirement that Afoluso received money, property, or services is also satisﬁed as she received
approximately $26,000 based upon her false representation that she would relocate.
‘5
   Because Afoluso is precluded from re—litigating the foregoing factual ﬁndings made by the District Court, the
Court declines to consider the exhibit she offers to attempt to challenge the District Court’s ﬁndings in connection
with Count III. See Def. St. Undisputed Mat. Facts ﬂ 52; Def. Cert. in Supp. Opp. to Nov. Mot. for Summ. J ., Cross
Mot. Ex. 8.

                                                              3O
Case 19-00124-amc              Doc 54      Filed 03/24/20 Entered 03/24/20 14:32:19                        Desc Main
                                          Document     Page 31 of 42



summary judgment for the elements established by application                  of collateral estoppel to the First

District Court Opinion in connection with the portion of the Judgment attributable to Count                      111.


         However, absent from the District Court Opinions are any express ﬁndings regarding

Whether Afoluso knew her representation regarding her intention to relocate was false at the time

she made it, Whether she purposely made that representation intending to deceive Novartis, and

whether it was justiﬁable for Novartis to rely upon that representation. Furthermore, her

admissions do not sufﬁciently address these issues for summary judgment purposes.16 Therefore,

the Court   will reserve these limited,      disputed material issues for resolution at trial.17

              G. District Court Action Count            IV — Breach of Contract (AIP)
         Although the legal determination that Afoluso committed                 a breach   of her employment

contract in connection with the AIP does not establish fraud or misrepresentation under




1"
    Although Afoluso failed t9 answer the complaint’s allegation that she “knowingly and intentionally made
 fraudulent representations to Novartis with respect to the Relocation Agreement,” failure to answer does not
 establish legal conclusions or conclusory allegations, especially in the absence of strong circumstantial factual
 support for the contention in the complaint. Compl. ﬂ 23; Luo v. Qiao Xing Universal Res., Civ. No. 12-0045, 2018
 WL 283146, at *2 (D. V.I. Jan. 2, 2018); Gov’tEmples. Ins. Co. v. Vill. Med. Supply, Inc., 11-CV-2863 (RRM)
 (JO), 2014 US. Dist. LEXIS 37764, at *12—13, 15 (ED. N.Y. Feb. 28, 2014); Discover Bank v. Fuentes (In re
 Fuentes), 474 BR. 497, 500-01 (Bankr. SD. Tex. July 13, 2012). Aside from the above statement regarding
 Afoluso’s state of mind in connection with the Relocation Agreement, the Adversary Complaint fails to otherwise
 mention or discuss the Relocation Agreement at all. Thus, this isolated statement is no more than a legal conclusion
 made without any additional underlying factual support or context which cannot establish Afoluso’s knowledge and
 intent at the summary judgment stage when the Court is required to draw all reasonable inferences in her favor in the
 context of Novartis’s summary judgment motion. In re Odom, 571 BR. at 692. Especially when a debtor’s
 subjective intent is at issue, summary judgment is generally inappropriate unless g_ll_reasonable inferences defeat the
claims of the opposing party. FIA Card Servs., NA. v. Wagner (In re Wagner), Bankr. No. 10~36900, Adv. No. 1 1-
 3020, 2012 WL 6737830, at *5 (Bankr. ND. Ohio Dec. 28, 2012).
 ‘7
    Because the Court is required to ﬁnd there is no genuine dispute of material fact in order to grant summary
judgment, the Court ﬁnds it wise to hold off on making a deﬁnitive ruling particularly on Afoluso’s state of mind in
 favor of developing a more fulsome record at trial. Rule 56(a). That said, because a debtor will rarely, if ever, admit
that deception was his purpose, intent to deceive may be inferred from the totality of the surrounding facts and
circumstances. Starr v. Reynolds (In re Reynolds), 193 BR. 195, 200 (D. NJ. 1996); Fulton, N.A. v. Robbins (In re
Robbins), 562 BR. 83, 109 (Bankr. E.D. Pa. 2016); NJ. DOL & Workforce Dev., Div. of Unemployment &
Disability Ins. v. Ortiz (In re Ortiz), 514 BR. 762, 768 (Bankr. D. NJ. 2014) (citing Ins. C0. ofN. Am. v. Cohn (In
re Cohn), 54 F.3d 1108, 1118—19 (3d Cir.1995)); Giansante & Cobb, LLC v. Singh (In re Singh), 433 BR. 139, 161
                              q
(Bankr. E.D. Pa. 2010); In re uuinto, 388 BR. at 166. Accordingly, at trial, when the Court is no longer required
to draw all reasonable inferences in favor of a particular party or ﬁnd that there is no genuine dispute over a material
factual issue to rule in a party’s favor, the Court may infer Afoluso’s state of mind from ﬁndings set forth in the
District Court Opinions and Afoluso’s admissions.

                                                          31
Case 19-00124-amc              Doc 54         Filed 03/24/20 Entered 03/24/20 14:32:19                      Desc Main
                                             Document     Page 32 of 42



§523(a)(2)(A) and has no bearing upon this Court’s determination as to whether the portion of

the Judgment attributable to Count             IV is nondischargeable, the factual basis upon which Count

IV was predicated supports partial summary judgment in favor of Novartis.                      See Coluccio, 591


BR.    at 205~O6; Johnnie      ’5   Rest.   & Hotel,   541   HR. at 777; In re   q
                                                                                 uuinto,    388   BR.   at 166;   In re

Jacobs, 381     BR. at 143-44.

          The District Court Opinions establish that Afoluso signed the Employee Agreement, in

which she agreed to devote her full business loyalty to Novartis, without disclosing her

signiﬁcant conﬂicts      of interest,       such as her ownership    of a competing pharmaceutical         company.

As a result, the District Court concluded that Afoluso was already in Violation of the Employee

Agreement and policies that governed it, like the Conﬂicts Policy and AIP, at the outset of her

employment, creating a misleading impression that she was eligible for bonuses under the AIP

when, in fact, she never was at any time during her tenure with Novartis due to her conﬂicts                       of

interest.18 Accordingly, the         District Court Opinions establish that Novartis suffered           a loss when       it

extended bonuses to Afoluso that she was never eligible for under the AIP.19

         Additionally, the District Court Opinions establish that, by failing to disclose later

conﬂicts of interest which developed due to her external employment with other competing drug

safety companies, Afoluso created the misleading impression that she remained in cémpliance

with all policies necessary for continued eligibility for the AIP, including the Conﬂicts Policy.20



‘8
   In fact, Afoluso is also deemed to have admitted that
                     Afoluso. . .engaged in behavior constituting egregious violations of Novartis policy, and multiple
                     substantial and material Violation [sic] of the company’s Conﬂict of Interest policy, including, but
                     not limited to, the following: (a) Afoluso not only owned LaRon at the time she applied to
                    Novartis, but continued to own and operate LaRon during the entirety of her employment with
                    Novartis. .. Compl./Ans. ﬂ 2].
‘9
   Furthermore, Afoluso is deemed to have admitted that as a direct and proximate result of representations related to
her eligibility for the AIP, Novartis incurred substantial losses. CompI./Ans. 11 24.
2"
   Afoluso is also deemed to have admitted that
                    Afoluso. . .engaged in behavior constituting egregious violations of Novartis policy, and multiple
                    substantial and material violation [sic] of the company’s Conﬂict of Interest policy, including, but

                                                              32
Case 19-00124-amc              Doc 54      Filed 03/24/20 Entered 03/24/20 14:32:19                       Desc Main
                                          Document     Page 33 of 42



Thus the District Court determined Novartis suffered a loss as a result               of this misleading

impression by continuing to pay ’bonuses to Afoluso she was not entitled to receive.21

         The foregoing factual ﬁndings made by the District Court satisfy several elements

necessary for a successful       §   523(a)(2)(A) claim based on false pretenses, including that Afoluso

made omissions/implied misrepresentations regarding her conﬂicts                  of interest and compliance

with Novartis policias22 which created a misleading understanding of her employment

transaction in terms     of her eligibility for AIP bonuses, harming Novartis. Accordingly, Afoluso

is precluded from re—litigating those District Court ﬁndings which satisfy elements                  of a false

pretenses nondischargeability claim because they were essential to the Judgment, are identical to

ﬁndings this Court would need to make to support a determination of nondischargeability under

§   523(a)(2)(A), and Afoluso had a full and fair opportunity to 1itiga'tethem.23 Therefore, the

Court will grant partial summary judgment for the elements established by the application of

collateral estoppel to the District Court Opinions in connection with the portion of the Judgment

attributable to Count IV.




                     not limited to, the following:... (c)... Afoluso individually provided consulting services in the
                     ﬁeld of drug safety, earning proﬁts at a minimum of $41,783.00 in 2012; (d) Afoluso further
                     actively pursue [sic] dual employment with a competitor of Novartis, through her company Ron
                    Nuga, using the individual alias Ron Nuga and a false resume. Compl./Ans. 1] 21.
2’
   Furthermore, Afoluso is deemed to have admitted that as a direct and proximate result of representations related to
her eligibility for the AIP, Novartis incurred substantial losses. Comp1./Ans. 1124.
22
   These omissions/implied representations relate to violations of company policy and conﬂicts of interest rather
than Afoluso’s ﬁnancial condition. Therefore, debt for money obtained by these omissions/implied representations w
the portion of the Judgment attributable to Count IV — does not implicate § 523(a)(2)(B) and is within the scope of
§523(a)(2)(A). Because debt for money obtained by these omissions/implied representations is within the scope of
§523(a)(2)(A), the omissions/implied representations do not have to have been made in the context of a writing in
order for the debt to be nondischargeable. In any event, an omission or failure to disclose does not constitute a
“statement” as the term is used in § 523(a)(2)(A) or § 523(a)(2)(B). Oregon v. Mcharo (In re Mcharo), 611 BR.
657, 662 (9th Cir. BAR 2020).
23
   Because Afoluso is precluded from re-litigating the foregoing factual ﬁndings made by the District Court, the
Court declines to consider her exhibit offered to challenge the District Court’s factual ﬁnding that she was not
eligible for AI? bonuses. See Debtors’ Resp. to Nov. St. Uncontested Mat. Facts W 16-17; Def, Cert. in Supp. Opp.
to Nov. Mot. for Summ. J ., Cross Mot. Ex. 7.

                                                         33
Case 19-00124-amc              Doc 54     Filed 03/24/20 Entered 03/24/20 14:32:19                         Desc Main
                                         Document     Page 34 of 42



          However, absent from the District Court Opinions are express ﬁndings regarding (1)

whether Afoluso actually knew her failure to disclose her conﬂicts                 of interest in violation of the

Conﬂicts Policy created        a   misleading impression that she was eligible for the AIP when she was

not and (2) whether she purposely failed to disclose her conflicts intending to deceive Novartis

into giving her bonuses. Furthermore, her admissions do not sufﬁciently address these issues for

summary judgment purposes.24 Therefore, the Court                 will reserve these limited, disputed material

issues for resolution at trial.25

               H. Count VIII —- Breach of Duty of Loyalty and Conﬂicts Policy

         Although the legal determination that Afoluso breached her duty of loyalty by breaching

the Conﬂicts Policy does not establish fraud or misrepresentation under                   §   523(a)(2)(A) and has

no bearing upon this Court’s determination as to whether the portion                  of the Judgment attributable

to Count VIII is nondischargeable pursuant to             §   523(a)(2)(A), the factual basis upon which

Count   VIII   was predicated supports partial summary judgment in favor                 of Novartis. See


2“
    The statement in the Adversary Complaint that Afoluso “knowingly and intentionally made fraudulent
 misrepresentations to Novartis with respect to the. . .Annual Incentive Plan” is no more than a boilerplate legal
 conclusion. Comp]. 1} 23. As previously discussed, a failure to answer does not establish legal conclusions or
 conclusory allegations. Luo, 2018 WL 283146, at *2; Gov ’t Emples. Ins. Co., 2014 US. Dist. LEXIS 37764, at *12—
  13, 15; In re Fuentes, 474 BR. at 500-01. Furthermore, Afoluso’s deemed admissions do not allow the Court at this
 time to conclude there is no genuine dispute regarding Afoluso’s state of mind in failing to disclose conflicts which
 made her ineligible for the AIP, especially when the Court is required to draw all reasonable inferences in Afoluso’s
 favor in the context of Novartis’s summary judgment motion. In re Odom, 571 BR. at 692. While the Court may
 genuinely believe the most likely inference from Afoluso’s admissions is that she knowingly and intentionally failed
 to disclose her conﬂicts in order to receive AIP bonuses, it cannot conclude for summary judgment purposes that it
 is the only possible inference, as it must in order to grant summary judgment in Novartis’s favor. Id. Ultimately,
 when a debtor’s subjective intent is at issue, summary judgment is generally inappropriate unless g_l_l_ reasonable
 inferences defeat the claims of the opposing party. In re Wagner, 2012 WL 6737830, at *5. Thus, the Court ﬁnds it
 more appropriate to further explore Afoluso’s state of mind at trial.
 25
    Again, because the Court must ﬁnd there is no genuine dispute of material fact in order to grant summary
judgment, the Court ﬁnds it wise to hold off on making a deﬁnitive ruling on Afoluso’s state of mind in favor of
 developing a more fulsome record at trial. Rule 56(a). That said, because a debtor will rarely, if ever, admit that
 deception was his purpose, intent to deceive may be inferred from the totality of the surrounding facts and
circumstances. In re Reynolds, 193 BR. at 200; In re Robbins, 562 BR. at 109; In re Ortiz, 514 BR. at 768 (citing
                                                                      q
In re Cohn, 54 F.3d at 1118—49); In re Singh, 433 BR. at 161; In re uuz‘nto, 388 BR. at 166. Accordingly, come
trial, when the Court is no longer required to draw all reasonable inferences in favor of a particular party or ﬁnd that
there is no genuine dispute over material facts in order to rule in a party’s favor, the Court may infer Afoluso’s state
of mind from ﬁndings set forth in the District Court Opinions and Afoluso’s admissions.

                                                          34
Case 19-00124-amc               Doc 54      Filed 03/24/20 Entered 03/24/20 14:32:19                    Desc Main
                                           Document     Page 35 of 42



 Coluccio, 591 B.R. at 205-06; Johnnie ’5 Rest. & Hotel, 541 HR. at 777; In re uuz'nto, 388      q
BR.      at 166;   In re Jacobs, 381 BR. at 143-44.

            The District Court Opinions establish that Afoluso did not disclose signiﬁcant conﬂicts to

Novartis, speciﬁcally her competing positions at other drug safety companies which she applied

for and secured during her employment,26 creating                a   misleading understanding that Afoluso was

performing full—time work for Novartis when she was not. As a result, the District Conn

concluded that based upon the false belief that Afoluso was performing full-time work for

Novartis, Novartis continued to pay her            as a   full-time employee and was harmed from paying her

more than her services warranted.27 See Rimrock Design, Inc.                  v.   Morris (In re Morris), Case No.

3:16—~bk—2229~PMG, Adv. No. 3:16—ap—235*PMG, 2018                         WL 2165767, at *3 (Bankr. MD. Fla.

May 8, 2018); In re Janssens, 449 BR. at 76.

            The foregoing factual ﬁndings by the District Court satisfy several elements necessary for

a successful § 523(a)(2)(A) claim based on false pretenses, including that                  Afoluso made

omissions which created a misleading understanding                   of the extent of her work for Novartis28 and

harmed Novartis. Accordingly, Afoluso is precluded from re—litigating those District Court

ﬁndings which satisfy elements of a false pretenses nondischargeability claim because they were

essential to the District Court Judgment, are identical to ﬁndings this Court would need to make

to support a determination         of nondischargeability under § 523(a)(2)(A),           and Afoluso had a   full


26
     In fact, she is deemed to have admitted this as well. Compl./Ans. W 27, 29.
27
                                                                                of Afoluso’s fraudulent
     She is further deemed to have admitted that as a direct and proximate result
misrepresentations related to her external employment positions, Novartis incurred substantial damages.
Comp1./Ans. W 21, 24.
28
   These omissions/implied representations relate to conﬂicts of interest and Afoluso’s work performance rather than
her ﬁnancial condition. Therefore, debt for money obtained by these omissions/implied representations ~ the portion
of the Judgment attributable to Count VIII does not implicate § 523 (a)(2)(B) and is within the scope of
                                             ——




§523(a)(2)(A). Because debt for money obtained by these omissions/implied representations is within the scope of
§523(a)(2)(A), the omissions/implied representations do not have to have been made in the context of a writing in
order for the debt to be nondischargeable. In any event, an omission or failure to disclose does not constitute a
“statement” as the term is used in § 523(a)(2)(A) or § 523(a)(2)(B). In re Mcham, 611 HR. at 662.

                                                            35
Case 19-00124-amc              Doc 54     Filed 03/24/20 Entered 03/24/20 14:32:19                         Desc Main
                                         Document     Page 36 of 42



and fair opportunity to litigate them. Therefore, the Court             will grant partial summary judgment

for the elements established by the application of collateral estoppel to the District Court

Opinions in connection with the portion of the Judgment attributable to Count VIII.

          However, absent from the District Court Opinions are any express ﬁndings regarding (1)

whether Afoluso actually knew she was creating a misleading impression by failing to disclose

her external employment and (2) whether she purposely failed to disclose her external

employment intending to deceive Novartis.29 Furthermore, Afoluso’s admissions do not

sufﬁciently address these issues for summary judgment purposes.30 Therefore, these limited,

disputed material issues are reserved for resolution at tria 1.31

              I. Sanctions Against Afoluso
         Given that the sanctions award against Afoluso for her litigation abuses does not

independently satisfy the       §   523(a)(2)(A) elements and that the dischargeability of the primary



29
    While Afoluso’s conduct in pursuing and failing to disclose her external employment was characterized in the
 First District Court Opinion as violating the duty of good faith and fair dealing present in every contract by
 depriving Novartis of the bargain it made with her, the District Court did not speciﬁcally address her state of mind in
 failing to disclose her external employment or why she failed to do so.
 3° Afoluso’s
               deemed admissions, including that she agreed to disclose any conﬂicts of interest promptly, do not
 explain why she did not disclose her external employment or her state of mind in not doing so, and do not allow the
 Court at this time to conclude there is no genuine dispute regarding her state of mind in failing to disclose her
 external employment. Compl./Ans. 11 26. This is especially the case on summary judgment when the Court is
 required to draw all reasonable inferences in Afoluso’s favor in the context of Novartis’s summary judgment
 motion. In re Odom, 571 BR. at 692. While the Court may genuinely believe the most likely inference from
 Afoluso’s admissions is that she knowingly and intentionally failed to disclose her conﬂicts in order to prevent
 Novartis from discovering her other positions, it cannot conclude for summary judgment purposes that it is the only
 possible inference, as it must in order to grant summary judgment in Novartis’s favor. Id. Ultimately, when a   _




 debtor’s subjective intent is at issue, summary judgment is generally inappropriate unless g_I_Z_reasonable inferences
 defeat the claims of the opposing party. In re Wagner, 2012 WL 6737830, at *5. Thus, the Court ﬁnds it more
 appropriate to further explore Afoluso’s state of mind at trial.
 3‘
    Again, because the Court is required to find there is no genuine dispute of material fact in order to grant summary
judgment, the Court finds it wise to hold off on making a deﬁnitive ruling on Afoluso’s state of mind in favor of
 developing a more fulsome record at trial. Rule 56(a). That said, because a debtor will rarely, if ever, admit that
 deception was his purpose, intent to deceive may be inferred from the totality of the surrounding facts and
 circumstances. In re Reynolds, 193 BR. at 200; In re Robbins, 562 BR. at 109; In re Ortiz, 514 BR. at 768 (citing
                                                                      q
In re Calm, 54 F.3d at 1118—19); In re Singh, 433 HR. at 161; In re uuinto, 388 HR. at 166. Accordingly, come
trial, when the Court is no longer required to draw all reasonable inferences in favor of a particular party or ﬁnd
there are no genuine disputes over any material facts to rule in a party’s favor, the Court may infer Afoluso’s state of
mind from ﬁndings set forth in the District Court Opinions and Afoluso’s admissions.

                                                          36
Case 19-00124-amc            Doc 54    Filed 03/24/20 Entered 03/24/20 14:32:19                       Desc Main
                                      Document     Page 37 of 42



debt related to the Novartis Counterclaims has not yet been conclusively determined, the Court

cannot at this stage ﬁnd no genuine dispute exists as to the dischargeability           of the sanctions

award.

         By way of background, in 1998, the Supreme Court in Cohen          v.   De La Cruz, 523 U.S.

213 (1998) held that “§ 523(a)(2)(A) prevents the discharge       of all liability arising from fraud,

and that an award     of treble damages therefore falls within the scope of the exception,” ﬁnding

“[o]nce it is established that speciﬁc money or property has been obtained by fraud. . ‘any debt’ .




arising therefrom is excepted from discharge,” including ancillary debts, like punitive damages

or attorneys’ fees, traceable to the fraudulent conduct. 523 U.S. at 214, 218-19. In Cohen, a

judgment had been entered against a debtor in favor of his former tenants for violations of the

New Jersey Consumer Fraud Act (“NJCFA”), which authorizes treble damages.                   1d. at    215-16.

Because the conduct which violated the NJ CFA rendered the primary debt nondischargeable

pursuant to   §   523(a)(2)(A), the treble damages award authorized by the NJ CFA was also deemed

nondischargeable as arising from the fréudulent conduct. Id. at 222-23.

         Therefore, generally, attorneys’ fees and interest accompanying a nondischargeable

primary award of compensatory damages are likewise nondischargeable. Gober                  v.   Terra+Corp

(In re Gober), 100 F.3d 1195, 1208 (5th Cir. 1996). Furthermore, anéillary awards, like

attorneys’ fees,   will be deemed nondischargeable when they are inseparable from the underlying

conduct which gave rise to the nondischargeable primary debt or are issued as a direct result of

the wrongful conduct rendering the primary debt nondischargeable. Dunn             v.   Campbell (In re

Campbell), Bankr. No. 12—35021(1)(7), Adv. No. 13—8007, 2014 WL 1491290, at *5 (Bankr.

W.D. Ky. Apr; 15, 2014); KVPharm. Co.         v.   Harland (In re Harland), 235 B.R. 769, 782 (Bankr.

ED.   Pa. 1999).    Obligations arising from circumstances and issues distinct from the fraudulent



                                                     37
Case 19-00124-amc              Doc 54      Filed 03/24/20 Entered 03/24/20 14:32:19                  Desc Main
                                          Document     Page 38 of 42



conduct, though,      will not necessarily be considered nondischargeable        even    if a primary award of
compensatory damages underlying a judgment is. See Blanchen‘e              v.   Damiano (In re Damiano),

Bankr. No. 10-20695 (ASD). Adv. No. 1002087, 2014 WL 2337964, at *5 (Bankr. D. Conn.

May 28, 2014).

          Accordingly, the sanctions award against Afoluso will only be nondischargeable               if there
is no genuine dispute either that conduct underlying the sanctions award independently meets the


§   523(a)(2)(A) elements or that the sanctions award stems directly from, is traceable to, arose

from, results directly from, or is inseparable from conduct which initially gave rise to a

nondischargeable primary debt.

          With regard to the     §   523(a)(2)(A) elements, the District Court made no ﬁndings

regarding what money, property, or services Afoluso received as a result of her fraudulent

discovery misconduct and she did not otherwise admit to receiving money, property, or services

as a   result of that conduct in her answer. As previously mentioned, for a debt to fall within the

§523(a)(2)(A) exception to discharge, money, property, or services, or an extension, renewal or

reﬁnancing of credit must actually have been obtained by false pretenses, representations, or

fraud. Ivory   v.   Barbe (In re Barbe), 466 BR. 737, 749 (Bankr. W.D. Pa. 2012). This requires

more than an assertion that there was fraudulent conduct which caused some type                  of damages. In

re Glunk, 343       BR.   at 758. In fact, “[f]rauds that do not involve the transfer    of money, property,

services. . .are not included within this discharge exception.” In re Sobol, 545           BR.   at 492.

Because there is no evidence that Afoluso received money, property, or services as‘a result                of her

fraudulent discovery conduct, summary judgment cannot be granted                as   to the sanctions award on

this basis.




                                                       38
Case 19-00124-amc            Doc 54    Filed 03/24/20 Entered 03/24/20 14:32:19                    Desc Main
                                      Document     Page 39 of 42



         Additionally, because the Court has n0t yet determined whcther any portion of the

Judgment is nondischargeable, it cannot yet determine        if ancillary debts are nondischargeable.
Accordiﬁgly, because there remain genuine issues of material fact in connection with the

dischargeability     of the sanctions award against Afoluso, the Court cannot grant summary

judgment to either party on this award at this time. However, the denial       of summary judgment in

connection with Afoluso’s sanctions award does not prejudice any rights Novartis may have to

attempt to seek to amend the Adversary Complaint pursuant to Rule 15(a)(2) to include any

additional counts it may deem appropriate.

             J. Sanctions Against Adenekan

         Although the District Court Opinion found that Adenekan gave false testimony during the

course   of discovery in the District Court Action, there is no genuine dispute that      §    523 (a)(2)(A)

would not render the $23,714 sanctions award issued in connection with that conduct

nondischargeable. None       of the evidence offered in support of Novartis’s summary judgment

motion addresses What money, property, or services Adenekan obtained           as a   result   of the false

representations he made during discovery in the District Court Action or as a result            of his failure

to obey court orders to produce requested documents. As previously mentioned, for a debt to fall

Within the   §   523(a)(2)(A) exception to discharge, money, property, or services, or an extension,

renewal or reﬁnancing      of credit must actually have been obtained by false pretenses,

representations, or fraud. In re Barbe, 466    BR.    at 749. “Frauds that do not involve the transfer        of

money, property, services. . .are not included Within this discharge exception.” In re Sobol, 545

BR.   at 492. Accordingly, the sanctions award against Adenekan does not satisfy the threshold

requirement for nondischargeability under      §   523(a)(2)(A) that he obtain “something of value” by

his fraudulent actions. See In re Glunk, 343 BR. at 758.



                                                     39
    Case 19-00124-amc               Doc 54     Filed 03/24/20 Entered 03/24/20 14:32:19                             Desc Main
                                              Document     Page 40 of 42



                Therefore, because there is no genuine dispute that Adenekan did not receive money,

    property, or services as a result       of his misconduct sanctioned by the District Court as required for

    a debt to be considered nondischargeable under §                 523(a)(2)(A), this Court must deny Novartis’s

    summary judgment motion32 and grant the Debtors” cross motion for summary judgment for the

    sanctions against Adenekan.

                However, as Novartis now appears to recognize in its response to the Debtors” cross

    motion for summary judgment, fraud judgments in cases in which the defendant did not obtain

    money, property, or services are generally more appropriately governed by                         §   523(a)(6), which

    renders debts for     willful   and malicious injury nondischargeable. NOV. Resp. to Debtors” Cross

    Mot. Summ.       J. 16   n.45 (“The District Court’s ﬁnding            of Adenakan’s conduct would also warrant

    non-dischargeability under        §   523(a)(6)   as   it would certainly constitute       a   ‘willful   and malicious

    injury by the debtor to another entity. .”’). .         See also      Nurmery   v.   Rountree (In re Rountree), 330

    BR.   166, 172—73        (ED. Va. 2004) (citing Grogan           v.   Garner, 498 US. 279, 282 (1991)). The

    Court’s determination that        §   523(a)(2)(A) does not render the sanctions award against Adenekan

    nondischargeable is not intended to and does not prejudice any rights Novartis may have to

    attempt to seek to amend the Adversary Complaint pursuant to Rule 15(a)(2) to include a count

    under   §   523(a)(6), or any other amendments it may wish to seek.

         IV.       CONCLUSION
                In sum, for the reasons discussed, the Court grants the Debtors’ cross motion for

    summary judgment in connection with the portion                  of the Judgment attributable to Count I and




-
    32
      Additionally, because Adenekan’s discovery misconduct would be entirely distinct from Afoluso’s conduct
    underlying the Novartis Counterclaims, which establishes the basis for the primary debt in this case, the sanctions
    award against Adenekan would not be considered a debt which arises from the primary debt, even if parts of it are
    found nondischargeable.

                                                                4O
Case 19-00124-amc               Doc 54     Filed 03/24/20 Entered 03/24/20 14:32:19                            Desc Main
                                          Document     Page 41 of 42



the sanctions award against Adenekan.33 While it grants Novartis’s summary judgment motion

over the Debtors” cross motion in part for the portions               of the Judgment attributable to         Counts III,

IV, and VIII, it denies both parties’ summary judgment motions in part for those counts as well

in order to further explore Afoluso’s intent and state of mind in connection with the conduct

described in Counts       III, IV, and VIII and Novartis’s reliance on Afoluso’s representations

particularly in connection with Count III. Finally, because the éanctions award against Afoluso

does not independently meet the requirements for a determination                     of nondischargeability under

§523(a)(2)(A) and the Court has not yet determined the nondischargeability                        of the portions of the

Judgment attributable to the Novartis Counterclaims, it must deny both parties’ summary

judgment motions in connection with Afoluso’s sanctions award at this time.34


33
    The Court has nevertheless rejected the Debtors’ request for damages for pain and emotional distress stemming
 from what they deem a meritless adversary proceeding brought solely to harass them. Debtors’ Br. in Opp. Nov.
Mot. for Summ. J. 14—17. The Debtors’ confusing response leaves the legal basis for their request for “damages”
unclear aside from vague references to “Pennsylvania law” and Fed. R. Civ. P. 11 (“Rule 11”). Id. at 16—17. First,
there is no basis to conclude that this adversary proceeding was brought for an improper purpose solely to harass the
Debtors. Novartis is entitled to seek to establish the nondischargeability of its debt so that it may continue to pursue
execution upon the Judgment post~bankruptcy. In any event, the Court cannot issue “damages” against Novartis in
the absence of a counterclaim to which Novartis would have the opportunity to ﬁle an answer. To the extent that the
Debtors’ request is grounded in Rule 11, made applicable to bankruptcy proceedings through Fed. R. Bankr. P. 9011
(“Rule 9011”), motions for sanctions under Rule 9011 must be made separately from other motions and may not be
presented to the Court unless within 21 days after service of the motion, the offending paper is not withdrawn or
appropriately corrected. Rule 9011(c)(1)(A). Here, the request for sanctions was not made separately from the
Debtors’ response in opposition to Novartis’s summary judgment motion and the Debtors have not followed the 21-
day rule. See Case No. 19—124 ECF 29. Accordingly, the Court cannot grant sanctions on the basis of Rule 9011.
34
          In so concluding, the Court rejects the Debtors’ argument that Rule 56(e)(2) mandates that the Court grant
their cross motion for summary judgment in its entirety and deem each fact advanced in their statement of
undisputed facts “admitted” based upon the fact that Novartis did not speciﬁcally address line by line their statement
of undisputed facts in its response. Def. Sur Reply {HI B.2(a), 3, C. 1(a). First, Rule 56(e) in its entirety provides
                    [i]f a party fails to properly support an assertion of fact or fails to properly address another party’s
                   assertion of fact as required by Rule 56(c), the court may: (1) give an opportunity to properly
                   support or address the fact; (2) consider the fact undisputed for purposes of the motion; (3) grant
                   summary judgment if the motion and supporting materials ~ including the facts considered
                   undisputed — show that the movant is entitled to it; or (4) issue any other appropriate order.
                   (emphasis added).
Accordingly, the Court is not required to grant a motion for summary judgment or consider a statement of facts
undisputed based solely upon the fact that a respondent did not speciﬁcally address line by line each fact advanced
in a statement of facts. Furthermore, it is dear to the Court that Novartis in effect made an omnibus objection to the
Debtors’ statement of undisputed facts based upon the ﬁndings contained in the District Court Opinions, which
contradict most if not all of the Debtors’ “undisputed” facts. See Nov. Resp. to Debtors’ Cross Mot. Summ. J. W 7-
9, 13, 17-20; Def. St. of Undisputed Mat. Facts 1m 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 54 (criticizing various
aspects of District Court Opinions based upon evidence and “facts” purportedly overlooked by the District Court).

                                                            41
Case 19-00124-amc            Doc 54      Filed 03/24/20 Entered 03/24/20 14:32:19                          Desc Main
                                        Document     Page 42 of 42




   Date: March 24, 2020                                            m/
                                                      HMab‘fé As‘ﬁely          .   Chan
                                                      United States Bankruptcy Judge




            Relatedly, it appears, though it is not entirely clear, that the Debtors may be inviting the Court to reconsider
  the Judgment on the basis of Fed. R. Civ. P. 60(b)(2) (“Rule 60”), arguing that “either the New Jersey Court or any
  other competent court of jurisdiction will entertain a Rule 60(b)(2) motion to consider the new evidence which
  directly and manifestly challenges the previous opinion in the interest of justice as in this case because the facts axe
  stubbornly undeniable.” Def. Sur Reply 1] 6(a). Rule 60(b)(2), however would not entitle Debtors to have the
  Judgment reviewed First, any Rule 60(b)(2) motion must have been brought within a year of the proceeding. Rule
  60(c)(1) The District Court issued the First District Court Opinion'm August 2016 and the Second District Court
  Opinion determining the Judgment amount m June 2017. Accordingly, well over a year has gone by since those
  decisions and the Judgment were issued Second, even 1f thls request had been timely, this Court still could not
  reconsider the District Court Opinions based on Rule 60(b)(2) because there has been no indication that any of the
  “new evidence” offered could not have been discovered with reasonable diligence during the District' Court
  proceedings. See Rule 60(b)(2).1n fact, as mentioned, almost every single exhibit offered in support of the cross
  motion pre-dates the District Court Action by about two to three years and all exhibits pre-date the First District
  Count Opinion except for exhibit one, which 18 merely an excerpt of the Adversary Complaint Therefore, the Court
  ﬁnds that Rule 60(b)(2) does not provide a basis for reconsidering the ﬁndings made m connection with the District
  Court Opinions.

                                                              42
